Exhibit 10.43

Execution Copy

 

--------------------------------------------------------------------------------

SGD23,000,000 and ¥2,932,500,000

FACILITY AGREEMENT

dated as of August 31, 2007

among

EQUINIX SINGAPORE PTE. LTD.,

EQUINIX JAPAN K.K.,

and

ADDITIONAL BORROWERS PARTY HERETO,

as Borrowers,

THE LENDERS PARTY HERETO,

and

ABN AMRO BANK N.V.,

as Facility Agent, Arranger and Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

ARTICLE I DEFINITIONS

   1

SECTION 1.01

   Defined Terms    1

SECTION 1.02

   Terms Generally    20

SECTION 1.03

   Accounting Terms; GAAP    21

SECTION 1.04

   Resolution of Drafting Ambiguities    21

ARTICLE II THE CREDITS

   21

SECTION 2.01

   Commitments    21

SECTION 2.02

   Loans    22

SECTION 2.03

   Additional Loans    22

SECTION 2.04

   Borrowing Procedure    24

SECTION 2.05

   Evidence of Debt; Repayment of Loans    24

SECTION 2.06

   Fees    25

SECTION 2.07

   Interest on Loans    26

SECTION 2.08

   Termination of Commitments    27

SECTION 2.09

   Repayment    27

SECTION 2.10

   Optional and Mandatory Prepayments of Loans    27

SECTION 2.11

   Alternate Rate of Interest    28

SECTION 2.12

   Yield Protection    29

SECTION 2.13

   Breakage Costs    30

SECTION 2.14

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs    30

SECTION 2.15

   Taxes    32

SECTION 2.16

   Mitigation Obligations; Replacement of Lenders    34

ARTICLE III REPRESENTATIONS AND WARRANTIES

   35

SECTION 3.01

   Organization; Powers    35

SECTION 3.02

   Authorization; Enforceability    35

SECTION 3.03

   No Conflicts    35

SECTION 3.04

   Financial Statements; Projections    36

SECTION 3.05

   Properties    37

SECTION 3.06

   Intellectual Property; Ownership/No Claims    37

SECTION 3.07

   Ownership of the Borrowers and Subsidiaries    38

SECTION 3.08

   Litigation; Compliance with Laws    38

SECTION 3.09

   Agreements    38

SECTION 3.10

   Investment Company Act    38

SECTION 3.11

   Use of Proceeds    39

SECTION 3.12

   Taxes    39

SECTION 3.13

   No Material Misstatements    39

SECTION 3.14

   Labor Matters    39

SECTION 3.15

   Solvency    40

SECTION 3.16

   Employee Benefit Plans    40

SECTION 3.17

   Environmental Matters    40

SECTION 3.18

   Insurance    41

 

i



--------------------------------------------------------------------------------

SECTION 3.19

   Security Documents; Ranking of Loans    41

SECTION 3.20

   Permits, etc.    42

ARTICLE IV CONDITIONS TO FUNDING

   42

SECTION 4.01

   Conditions to Initial Funding    42

SECTION 4.02

   Conditions to All Borrowings    44

SECTION 4.03

   Other Conditions to Borrowing.    45

ARTICLE V AFFIRMATIVE COVENANTS

   45

SECTION 5.01

   Financial Statements, Reports, etc.    45

SECTION 5.02

   Litigation and Other Notices    47

SECTION 5.03

   Existence; Businesses and Properties    47

SECTION 5.04

   Insurance    47

SECTION 5.05

   Obligations and Taxes    48

SECTION 5.06

   Maintaining Records; Access to Properties and Inspections; Annual Meetings   
48

SECTION 5.07

   Use of Proceeds    48

SECTION 5.08

   Compliance with Laws; Material Agreements and Loan Documents    49

SECTION 5.09

   After-acquired Collateral; Collateral Book Value    49

SECTION 5.10

   Security Interests; Further Assurances    49

SECTION 5.11

   Information Regarding Collateral    50

SECTION 5.12

   Ranking of Loans    50

SECTION 5.13

   Pledge of Shares of Borrowers    50

SECTION 5.14

   Guarantee    51

SECTION 5.15

   Process Agent    51

ARTICLE VI NEGATIVE COVENANTS

   51

SECTION 6.01

   Indebtedness    51

SECTION 6.02

   Liens    51

SECTION 6.03

   Sale and Leaseback Transactions    53

SECTION 6.04

   Investment, Loan and Advances    53

SECTION 6.05

   Mergers and Consolidations    54

SECTION 6.06

   Asset Sales    54

SECTION 6.07

   Acquisitions    55

SECTION 6.08

   Restricted Payments    55

SECTION 6.09

   Transactions with Affiliates    56

SECTION 6.10

   Financial Covenants    56

SECTION 6.11

   Prepayments of Other Indebtedness; Modifications of Organizational Documents
and Other Documents, etc.    57

SECTION 6.12

   Limitation on Creation of Subsidiaries    57

SECTION 6.13

   Limitation on Accounting Changes    57

SECTION 6.14

   Business    57

SECTION 6.15

   Fiscal Year    57

ARTICLE VII EVENTS OF DEFAULT

   58

SECTION 7.01

   Events of Default    58

SECTION 7.02

   Application of Proceeds    60

SECTION 7.03

   Remedies in Japan    61

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII THE FACILITY AGENT AND THE COLLATERAL AGENT

   62

SECTION 8.01

   Appointment and Authority    62

SECTION 8.02

   Rights as a Lender    62

SECTION 8.03

   Exculpatory Provisions    62

SECTION 8.04

   Reliance by Agent    63

SECTION 8.05

   Delegation of Duties    63

SECTION 8.06

   Resignation of Agent    63

SECTION 8.07

   Non-Reliance on Agent and Other Lenders    64

ARTICLE IX NATURE OF BORROWERS’ OBLIGATIONS

   64

SECTION 9.01

   Nature of Obligations    64

SECTION 9.02

   Independent Obligation    65

SECTION 9.03

   Authorization    65

SECTION 9.04

   Reliance    65

SECTION 9.05

   Contribution; Subrogation    65

SECTION 9.06

   Waiver    65

SECTION 9.07

   Subordinations    66

SECTION 9.08

   Effective    66

ARTICLE X MISCELLANEOUS

   66

SECTION 10.01

   Notices    66

SECTION 10.02

   Waivers; Amendment    69

SECTION 10.03

   Expenses; Indemnity; Damage Waiver    71

SECTION 10.04

   Successors and Assigns    73

SECTION 10.05

   Survival of Agreement    75

SECTION 10.06

   Counterparts; Integration; Effectiveness    76

SECTION 10.07

   Severability    76

SECTION 10.08

   Right of Setoff    76

SECTION 10.09

   Governing Law; Jurisdiction; Consent to Service of Process    77

SECTION 10.10

   Waiver of Jury Trial    77

SECTION 10.11

   Headings    78

SECTION 10.12

   Confidentiality    78

SECTION 10.13

   USA PATRIOT Act Notice    79

SECTION 10.14

   Interest Rate Limitation    79

SECTION 10.15

   Obligations Absolute    79

SECTION 10.16

   Judgment Currency    80

SECTION 10.17

   Administrative Borrower as Agent for the Borrowers    80

 

iii



--------------------------------------------------------------------------------

SCHEDULES

     

Schedule 1.01(a)

   List of Singapore Dollars Lenders   

Schedule 1.01(b)

   Terms of Subordination   

Schedule 1.01(c)

   List of Yen Lenders   

Schedule 3.03

   Governmental Approvals; Compliance with Laws   

Schedule 3.05(b)

   Real Property   

Schedule 3.06(a)

   Intellectual Property Claims   

Schedule 3.07(b)

   Subsidiaries of Borrowers   

Schedule 3.08

   Litigation   

Schedule 3.09

   Material Agreements   

Schedule 3.11

   Capital Expenditure Budget   

Schedule 3.14

   Labor Matters   

Schedule 3.17

   Environmental Matters   

Schedule 3.18

   Insurance   

Schedule 4.01(f)

   Local and International Counsel   

Schedule 5.04(a)

   Required Insurance   

Schedule 6.01

   Existing Indebtedness   

Schedule 6.02(c)

   Existing Liens   

Schedule 6.04(a)

   Existing Investments   

EXHIBITS

     

Exhibit A

   Form of Assignment and Assumption   

Exhibit B

   Form of Borrowing Request   

Exhibit C

   Form of Compliance Certificate   

Exhibit D-1

   Form of Singapore Dollar Note   

Exhibit D-2

   Form of Yen Note   

Exhibit E

   Form of Assignment of Movables for Security Purposes   

Exhibit F

   Form of Debenture   

 

iv



--------------------------------------------------------------------------------

FACILITY AGREEMENT

This FACILITY AGREEMENT (this “Agreement”) dated as of August 31, 2007, among
EQUINIX SINGAPORE PTE. LTD., a Singaporean corporation (“Equinix Singapore”),
EQUINIX JAPAN K.K., a Japanese corporation (“Equinix Japan”), Additional
Borrowers (as defined below) (Equinix Singapore, Equinix Japan and such
Additional Borrowers, each individually, a “Borrower” and collectively,
“Borrowers”), the Lenders party hereto, ABN AMRO BANK N.V., as facility agent
(in such capacity, “Facility Agent”), as arranger (in such capacity, “Arranger”)
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties (as defined below).

WITNESSETH:

WHEREAS, the Borrowers have requested the Lenders to extend credit in the form
of Loans (as defined below) during the Availability Period (as defined below),
up to the aggregate of SGD23,000,000 and ¥2,932,500,000, and such other term
loans for such amounts as may be agreed by the parties from time to time.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.11.

WHEREAS, the Guarantor (as defined below) is agreeing to guarantee all the
obligations of the Borrowers hereunder in accordance with that certain Guarantee
of even date herewith.

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrowers on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement and the Exhibits and
Schedules hereto, the following terms shall have the meanings specified below:

“Act” shall have the meaning assigned to such term in Section 10.13.

“Additional Borrower” means a Subsidiary or Affiliate of either Equinix
Singapore or Equinix Japan or the Guarantor who avails of an Additional Loan
permitted by Section 2.03 of this Agreement.

“Additional Commitment” shall have the meaning assigned to such term in
Section 2.03(a).

“Additional Loan” means a term loan facility in addition to the Loans provided
by an existing Lender or new Lender to any of the Borrowers pursuant to
Section 2.03.

 

1



--------------------------------------------------------------------------------

“Administrative Borrower” shall mean Equinix Singapore, in its capacity as
Administrative Borrower on behalf of itself, Equinix Japan and the Additional
Borrowers pursuant to its appointment in Section 10.17 hereof, and its
successors and assigns in such capacity.

“Affiliate” shall mean, when used with respect to a specified Person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that for purposes of Section 6.09, the term “Affiliate” shall
also include any Person that directly or indirectly owns more than 10% of any
class of Equity Interests of the Person specified. For the purposes of the Loan
Documents, Temasek Holdings Pte. Ltd. and its controlled subsidiaries and
investments shall not be considered “Affiliates” of the Borrowers or the
Guarantor.

“Agents” shall mean the Facility Agent and the Collateral Agent; and “Agent”
shall mean either of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Applicable Margin” shall mean (a) 1.85% per annum if the ratio of Guarantor
Senior Debt to Guarantor EBITDA is less than or equal to 2.5, (b) 2.00% per
annum if the ratio of Guarantor Senior Debt to Guarantor EBITDA is greater than
2.5 and less than or equal to 3.25, (c) 2.25% per annum if the ratio of
Guarantor Senior Debt to Guarantor EBITDA is greater than 3.25 and less than or
equal to 4, and (d) 2.50% per annum if the ratio of Guarantor Senior Debt to
Guarantor EBITDA is greater than 4, in each case as determined in accordance
with Section 2.07(a).

“Approved Currency” shall mean, with respect to (i) the Singapore Dollar
Borrower, Singapore Dollars, and (ii) the Yen Borrower, Yen.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) that does not arise in the normal
course of business of the Borrowers and exceeds a threshold amount of the US
Dollar Equivalent of US$5,000,000 of any property excluding sales of Inventory
and dispositions of cash and Cash Equivalents, in each case, in the ordinary
course of business, by the Borrowers or any of their respective Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of the
Borrowers, in each case, to any Person other than the Borrowers or a Subsidiary
of a Borrower.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee, and accepted by the Facility Agent, in
substantially the form of Exhibit A, or any other form approved by the Facility
Agent.

 

2



--------------------------------------------------------------------------------

“Assignment of Movables” shall mean the assignment of movables for security
purposes substantially in the form of Exhibit E between Equinix Japan and ABN
AMRO Bank N.V., Tokyo Branch for the benefit of the Secured Parties.

“Authorized Officer” shall mean with respect to any Borrower, any Director of
such Borrower. Any Authorized Officer of a Borrower shall for all purposes of
the Loan Documents, be deemed authorized to execute on behalf of such Borrower,
any documents and certificates or give notices and other communications in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereunder and thereunder, unless a Loan Document specifically
requires execution by a different officer, and provided that any Authorized
Officer of the Administrative Borrower shall for all purposes of the Loan
Documents, be deemed authorized to execute on behalf of all Borrowers, any
documents and certificates or give notices and other communications in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereunder and thereunder, unless a Loan Document specifically
requires execution by a different officer.

“Availability Period” shall mean the period commencing on the date that all
conditions precedent to the making of the initial Loans under Section 4.01 and
Section 4.02 have been satisfied or waived and ending on the date twelve
(12) months after the date of this Agreement.

“Basel II” shall have the meaning assigned to such term in Section 2.12(e).

“Board of Directors” shall mean, with respect to any Person, (a) in the case of
any corporation, the board of directors of such Person, (b) in the case of any
manager-managed limited liability company, the manager or board of managers, as
the case may be, of such Person, (c) in the case of any member-managed limited
liability company, the members of such Person, (d) in the case of any
partnership, the board of directors of the general partner of such Person and
(e) in any other case, the functional equivalent of the foregoing.

“Borrowing” shall mean a Singapore Dollar Borrowing or a Yen Borrowing.

“Borrowing Request” shall mean a request by the Administrative Borrower on
behalf of a Borrower in accordance with the terms of Section 2.04 and
substantially in the form of Exhibit B, or such other form as shall be approved
by the Facility Agent.

“Breakage Costs” shall have the meaning assigned to such term in Section 2.13.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in Hong Kong, Tokyo or Singapore are authorized or required by law
to close.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that in accordance with GAAP are or should be included in “construction
in progress,” “property, plant and equipment” or in a similar fixed asset
account on its balance sheet, whether such expenditures are paid in cash or
financed and including all Capitalized Lease Obligations paid or payable during
such period.

 

3



--------------------------------------------------------------------------------

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (a) required under GAAP to
be capitalized on the balance sheet of such Person or (b) a transaction of a
type commonly known as a “synthetic lease” (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for federal income tax purposes).

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Equivalents” shall mean (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or its agencies or
any State of the United States maturing within one (1) year from its
acquisition, (b) commercial paper maturing no more than one (1) year after its
acquisition and issued by a Person having an A-1/P-1 or better rating from
either Standard & Poor’s Rating Services or Moody’s Investors Service, Inc.,
(c) certificates of deposit issued by any Lender or commercial bank or trust
company having capital and surplus aggregating in excess of US$500,000,000 and a
rating of “A” (or such other similar equivalent rating) or higher by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act) maturing no more than one (1) year after issue,
(d) floating rate securities with a rating of Aaa/AAA (or such other similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act),
(e) corporate bonds or notes with a credit rating of Aa/AA (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act), and (f) shares in money market funds whose assets are primarily comprised
of securities of types described in clauses (a) through (e) above.

“Casualty Event” with respect to a Borrower, shall mean any involuntary loss of,
damage to or destruction of, or any condemnation or other taking (including by
any Governmental Authority) of, the Internet Data Center of such Borrower where
such damage, destruction, condemnation or taking results in a loss of
US$5,000,000 or more. “Casualty Event” shall include, but not be limited to, any
taking of all or any part of the Internet Data Center of such Borrower, in or by
condemnation or other eminent domain proceedings pursuant to any Requirement of
Law, or by reason of the temporary requisition of the use or occupancy of such
Internet Data Center of such Borrower by any Governmental Authority, civil or
military where such condemnation, taking or eminent domain proceeding results in
a loss of US$5,000,000 or more.

“Change in Control” with respect to a Borrower, shall mean each occurrence of
any of the following:

(a) any change in the ownership of the Equity Interests of such Borrower if,
after giving effect thereto, any Person or group (within the meaning of
Section 13(d)(3) of the Exchange Act), other than the Guarantor (or any person
directly controlled by Guarantor), will have the direct or indirect power to
elect a majority of the members of the Board of Directors of such Borrower or to
control a majority of the voting power of the Equity Interests of such Borrower;
or

 

4



--------------------------------------------------------------------------------

(b) any sale or other disposition of all or substantially all of the assets of
such Borrower in one or a series of transactions to another person or group
(within the meaning of Section 13(d)(3) of the Exchange Act) (such person or
group being a “Change of Control Transferee”), if after giving effect thereto,
any person or group, other than the Guarantor (or any person directly controlled
by Guarantor) will have the power to elect a majority of the members of the
Board of Directors of the Change of Control Transferee or to control a majority
of the voting power of the Equity Interests of the Change of Control Transferee.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Closing Date” shall mean the date of the initial Borrowing hereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning assigned to such term in the Debenture and
shall include the “Movables” as the term is defined and used in the Assignment
of Movables.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commitment” shall mean, with respect to any Lender, such Lender’s Singapore
Dollar Loan Commitment, Yen Loan Commitment and/or Additional Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).

“Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Competitor” shall mean a Person for whom all or a substantial portion of its
business, directly or indirectly through one or more Affiliates is providing and
operating network-neutral and internet exchange services.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit C.

“Consolidated EBITDA” means, with respect to any Person for any period, such
Person’s and its Subsidiaries’ consolidated profit or loss from operations for
such period (with respect to either Borrower, calculation of “consolidated
profit or loss from operations” includes all cash expenses relating to the
business of such Borrower, including management fees paid by such Borrower to
Equinix Asia Pacific Private, Ltd.) plus depreciation, amortization, accretion,
stock-based compensation expense, non-cash restructuring charges, and such other
cash restructuring charges as agreed by the Facility Agent in writing, in each
case for such period.

 

5



--------------------------------------------------------------------------------

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of the Borrowers and their Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA of the Borrowers (taken as a whole) for such
Test Period to (y) Consolidated Net Interest Expense (taken as a whole) for such
Test Period.

“Consolidated Net Interest Expense” means, for any period, as to the Borrowers,
as determined in accordance with GAAP, the amount equal to total interest
expense of each Borrower and their respective Subsidiaries on a consolidated
basis whether paid or accrued for such period and as reported on such Borrower’s
books for consolidation in the financial statements of the Guarantor.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Debenture” shall mean the debenture substantially in the form of Exhibit F
between Equinix Singapore and the Collateral Agent on behalf of the Secured
Parties.

“Debt Issuance” shall mean the incurrence by the Borrowers or any of their
respective Subsidiaries of any Indebtedness after the Closing Date (other than
Permitted Indebtedness).

“Default” shall mean any event, occurrence or condition which, upon notice,
lapse of time or both would constitute an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.07(d).

“Dividend” with respect to any Person, shall mean that such Person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property or cash to the holders of its Equity Interests as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for
consideration any of its Equity Interests outstanding (or any options or
warrants issued by such Person with respect to its Equity Interests), or set
aside any funds for any of the foregoing purposes, or shall have permitted any
of its Subsidiaries to purchase or otherwise acquire for consideration any of
the Equity Interests of such Person outstanding (or any options or warrants
issued by such Person with respect to its Equity Interests).

“Drawdown Date” shall mean with respect to any Borrowing, the date on which such
Borrowing is funded by a Lender.

“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund and (d) any other Person approved by the Facility Agent
(such approval not to be unreasonably withheld or delayed); provided that
“Eligible Assignee” shall

 

6



--------------------------------------------------------------------------------

not include (x) any Borrowers or any of their Affiliates or Subsidiaries or any
natural person, (y) any Person that is either (i) not regularly engaged in
making, purchasing or investing in loans, securities or other financial assets
in the ordinary course of business or (ii) a Competitor or (z) Temasek Holdings
Pte. Ltd. or any of its controlled subsidiaries and investments.

“EMS Business” shall mean the Enterprise Messaging Services line of managed
services currently comprising a part of the business of Equinix Singapore.

“Enforcement Action” shall mean the exercise by the Facility Agent (or its
assignee or designee) in good faith and in a commercially reasonable manner of
any of its material enforcement rights and remedies as a secured creditor
hereunder or under the other Loan Documents, applicable law or otherwise, in
respect of any of the Collateral, at any time following the occurrence of an
Event of Default (including, without limitation, the demand for the immediate
payment of all or any portion of the Obligations, the solicitation of bids from
third parties to conduct the liquidation of any of the Collateral, the
engagement or retention of sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers or other third parties for the purposes of
valuing, marketing, promoting and selling any of the Collateral, the opposition
of the sale of assets constituting Collateral in any bankruptcy or insolvency
proceeding, the commencement of any action to foreclose on the security
interests or liens of the Facility Agent in all or any material portion of the
Collateral or commencement of any legal proceedings or actions against any
Borrower or with respect to all or any portion of the Collateral).

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (a) the presence, release or threatened release in or into the
Environment of Hazardous Material at any location or (b) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
release or threatened release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the release or
threatened release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

7



--------------------------------------------------------------------------------

“Equinix Japan” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Equinix Singapore” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date.

“Equity Issuance” shall mean, without duplication, (a) any issuance or sale by
any Borrower after the Closing Date of any Equity Interests in such Borrower
(including any Equity Interests issued upon exercise of any warrant or option)
or any warrants or options to purchase Equity Interests (other than any warrants
and options issued to directors, officers or employees of such Borrower or its
Subsidiaries pursuant to employee benefit plans established in the ordinary
course of business and any Equity Interests issued upon the exercise of such
warrants or options) or (b) any contribution to the capital of any Borrower.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Exchange Rate” means the prevailing spot rate of exchange specified by the
Facility Agent for the purpose of conversion of one currency to another, at or
around 11:00 a.m. Hong Kong, Singapore or Tokyo time, on the date on which any
such conversion of currency is to be made under this Agreement and taking into
account any costs of such conversion.

“Excluded Taxes” shall mean, with respect to the Facility Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes) and branch profits taxes imposed on it, by a jurisdiction (or any
political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction, and (b) penalties and interest on the
foregoing taxes.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Facility Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other Person appointed as the successor pursuant to
Article VIII.

 

8



--------------------------------------------------------------------------------

“Facility Set-up Fee” shall have the meaning assigned to such term in
Section 2.06(b).

“Fees” shall mean the Commitment Fee and the Facility Set-up Fee.

“Final Maturity Date” shall mean the date which is four (4) years after the date
of this Agreement or, if such date is not a Business Day, the Business Day
immediately preceding such date.

“Financial Officer” of any Person shall mean the financial director, chief
financial officer, treasurer, controller or such other officer familiar with or
responsible for the financial operations of such Person.

“Fiscal Quarter” shall mean the three-month period ending on
March 31, June 30, September 30 and December 31 of each calendar year.

“Fiscal Year” shall mean the twelve-month period ending on December 31 of each
calendar year.

“Free Cash Flow” shall mean the operating cash flow of a Borrower determined in
accordance with GAAP less Capital Expenditures of such Borrower.

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that, at the option of the relevant
Borrower, (i) GAAP shall mean generally accepted accounting principles in
Singapore applied on a consistent basis, in relation to the annual financial
reports to be delivered by the Singapore Dollar Borrower in accordance with this
Agreement, and (ii) GAAP shall mean generally accepted accounting principles in
Japan applied on a consistent basis in relation to the annual financial reports
to be delivered by the Yen Dollar Borrower in accordance with this Agreement.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory or
administrative body, court, tribunal, commission, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” shall mean the guarantee of even date herewith issued by the
Guarantor guaranteeing all the Secured Obligations of the Borrowers under the
Loans.

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any bank guarantee or letter of credit) that
guarantees or in effect guarantees, any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of

 

9



--------------------------------------------------------------------------------

the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof.

“Guarantor” shall mean Equinix, Inc., a Delaware corporation.

“Guarantor EBITDA” shall mean, as of any date, (a) the sum of the Consolidated
EBITDA of Guarantor for the period of two (2) Fiscal Quarters ending on such
date, multiplied by (b) two.

“Guarantor Senior Debt” means the principal amount of all consolidated funded
Indebtedness of the Guarantor, but excluding the principal amount of outstanding
convertible subordinated debentures or notes issued by the Guarantor outstanding
as of the date hereof.

“Hazardous Materials” means (a) any pollutants, toxic pollutants, oil, gasoline,
petroleum products, asbestos, materials or substances containing asbestos,
explosives, chemical liquids or solids, radioactive materials, polychlorinated
biphenyls or related or similar materials, or any other solid, liquid or other
emission, substance, material, product or by-product defined, listed or
regulated as a hazardous, noxious, toxic or solid substance, material or waste
or defined, listed or regulated as causing cancer or reproductive toxicity, or
otherwise defined, listed or regulated as hazardous or toxic in, pursuant to, or
by any federal, state or local law, ordinance, rule, or regulation, now or
hereafter enacted, amended or modified, in each case to the extent applicable to
the Collateral including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. Section 9601, et seq.); the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.); the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901, et seq.); Sections 25117, 25281, 25316
or 25501 of the California Health & Safety Code; any so-called “Superfund” or
“Superlien” law; the Toxic Substance Control Act of 1976 (15 U.S.C. Section 2601
et seq.); the Clean Water Act (33 U.S.C. Section 1251 et seq.); and the Clean
Air Act (42 U.S.C. Section 7901 et seq.) or the equivalent laws of Japan or
Singapore as relevant to each Borrower; (b) any substance which is or contains
asbestos, radon, polychlorinated biphenyl, urea formaldehyde foam insulation,
explosive or radioactive material, lead paint, motor fuel or other petroleum
hydrocarbons; (c) fungus, mold, mildew, or other biological agents the presence
of which may adversely affect the health of

 

10



--------------------------------------------------------------------------------

individuals or other animals or materially adversely affect the value or utility
of the Collateral; (d) any other substance which causes or poses a threat to
cause a contamination or nuisance with respect to all or any portion of the
Collateral or any adjacent property or a hazard to the Environment or to the
health or safety of Persons; and (e) any other pollutant or contaminant or
chemicals, waste, materials, compounds, constituents or substances, subject to
regulation or which can give rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Increased Commitment” shall have the meaning assigned to such term in
Section 2.03(a).

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money; (b) all obligations of
such Person for the deferred purchase price of property or services (other than
any such balance of a trade payable created, incurred, assumed or guaranteed by
such Person in the ordinary course of business of such Person in connection with
obtaining goods, materials or services); (c) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments or upon which
interest payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property and all obligations and liabilities arising in connection with
factoring arrangements or other arrangements with respect to the sale of
receivables; (e) all Capitalized Lease Obligations of such Person, including
synthetic or other off-balance sheet lease obligations (unless in each case cash
collateralized, and then only to the extent such obligations exceed the cash
collateral); (f) all obligations and liabilities, contingent or otherwise, of
such Person, in respect of letters of credit, acceptances and similar facilities
(excluding any letter of credit or similar instrument issued for the benefit of
any Borrower with respect to trade accounts that are payable in the ordinary
course of business and included in current liabilities); (g) all net obligations
and liabilities, calculated by such Person on a basis satisfactory to the
Facility Agent and in accordance with accepted practice, of such Person under
Hedging Agreements; (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; and
(i) all obligations referred to in clauses (a) through (h) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien upon property
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any partnership of or joint venture in which such
Person is a general partner or a joint venture to the extent such Person is
liable therefor as a result of such Person’s ownership interest in such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor or such Person has no liability therefor as a
matter of law.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

 

11



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Insurance Policies” shall mean the insurance policies and coverage required to
be maintained by each Borrower which is an owner of the Collateral with respect
to the applicable Collateral pursuant to Section 5.04 and all renewals and
extensions thereof.

“Insurance Requirements” shall mean, collectively, all the provisions of the
Insurance Policies and all requirements of the issuer of any of the Insurance
Policies.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Interest Payment Date” shall mean the last day of November, February, May and
August of each year, from the date of this Agreement until the Final Maturity
Date; provided that if any Interest Payment Date shall fall on a day other than
a Business Day, such Interest Payment Date shall be on the next preceding
Business Day.

“Interest Period” shall mean with respect to any Borrowing the period commencing
on the day after the immediately preceding Interest Payment Date and ending on
the next Interest Payment Date, until the Final Maturity Date; provided that the
first Interest Period in respect of any Borrowing shall be the period commencing
on the Drawdown Date for such Borrowing and ending on the next Interest Payment
Date.

“Interest Rate Setting Date” shall mean two (2) Business Days before the start
of any Interest Period.

“Internet Data Center” shall mean the equipment and improvements to be
developed, designed, and constructed with the proceeds of the Loans and other
funds and generally described as an internet business exchange co-location
facility and data center and ancillary administrative or other support services
or any facility that as a result of technological changes is substantially
equivalent, or a technological successor, to an Internet Data Center.

“Inventory” means, as to the Borrowers and each of their Subsidiaries, all of
Borrowers’ or such Subsidiary’s now owned and hereafter existing or acquired
goods, wherever located, which (a) are leased by Borrower or such Subsidiary as
lessor; (b) are held by Borrower or such Subsidiary for sale or lease or to be
furnished under a contract of service; (c) are furnished by Borrower or such
Subsidiary under a contract of service; or (d) consist of raw materials,
work-in-process, finished goods or materials used or consumed in its business.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.16(a).

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 10.16(a).

“Kajima Construction Contract” shall mean the Design/Build Contract dated
February 13, 2007 between Equinix Japan and the Kajima Corporation for the
design and construction of the Equinix Japan Internet Data Center, as may be
supplemented, amended or modified from time to time.

 

12



--------------------------------------------------------------------------------

“Leases” shall mean any and all leases, subleases, tenancies, options, rental
agreements, occupancy agreements, and any other agreements (including all
amendments, extensions, replacements, renewals, and/or modifications thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

“Lenders” shall mean each financial institution listed on the signature pages
hereof, as well as any financial institution that has become a “Lender” hereto
(including additional Lenders who become a party hereto pursuant to
Section 2.03) pursuant to an Assignment and Assumption, other than, in each
case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
each reference in this Agreement to a Lender includes each Singapore Dollar
Lender and Yen Lender.

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, charge, collateral assignment, hypothecation, security
interest or other encumbrance of any kind or any filing of any financing
statement under any recording statute of any Governmental Authority, including
any easement, right-of-way or other encumbrance on title to Real Property, in
each of the foregoing cases whether voluntary or imposed by law, and any
agreement to give any of the foregoing; (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan” shall mean, as the context may require, a Singapore Dollar Loan or a Yen
Loan or any Additional Loan, and “Loans” shall mean the Singapore Dollar Loans,
the Yen Loans and the Additional Loans.

“Loan Commitment” shall mean the aggregate amount of all Lenders’ Singapore
Dollar Loan Commitments, Yen Loan Commitments and/or Additional Commitments.

“Loan Documents” shall mean this Agreement, the Guarantee, the Notes, and the
Security Documents.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, assets, results of operations, condition, financial or
otherwise, of the Borrowers or the Guarantor; (b) material impairment of the
ability of the Borrowers to fully and timely perform any of their material
obligations under any Loan Document; (c) material impairment of the rights of or
benefits or remedies available to the Lenders or the Collateral Agent under any
Loan Document; (d) a material adverse effect on the Collateral or the Liens in
favor of the Collateral Agent (for its benefit and for the benefit of the other
Secured Parties) on the Collateral or the priority of such Liens; (e) a material
adverse effect on the legality, validity on enforceability of this Agreement or
any other Loan Document; or (f) a material impairment of the ability of the
Guarantor to fully and timely perform its obligations under the Guarantee.

 

13



--------------------------------------------------------------------------------

“Material Agreement” shall mean (a) any agreement or contract listed in Schedule
3.09, and (b) any other agreement or contract (other than the Loan Documents),
whether written or oral, to which any Borrower or any of their respective
Subsidiaries is a party or by which its or its properties is bound as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto would have a Material Adverse Effect.

“Material Indebtedness” shall mean any Indebtedness (other than the Indebtedness
under the Loan Documents) of either Borrower or any of their Subsidiaries in an
aggregate outstanding principal amount exceeding the US Dollar Equivalent of
US$2,000,000.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale, the cash proceeds received by a Borrower or
any of its Subsidiaries (including cash proceeds subsequently received in
respect of non-cash consideration initially received) net of (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
Borrowers’ good faith estimate of income taxes paid or payable in connection
with such sale); (ii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities under any indemnification obligations associated
with such Asset Sale or (y) any other liabilities retained by a Borrower or any
of its Subsidiaries associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) payments
required to be made with respect to unassumed liabilities relating to the
properties sold within ninety (90) days of such Asset Sale (provided that, to
the extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within ninety (90) days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by a Lien on the properties sold in such Asset Sale (so
long as such Lien was permitted to encumber such properties under the Loan
Documents at the time of such sale); and (v) taxes paid (directly or indirectly)
to any taxing authorities by Borrowers, in connection with, or directly
attributable to, such sale;

(b) with respect to any Debt Issuance, any Equity Issuance or any other issuance
or sale of Equity Interests by a Borrower or any of its Subsidiaries, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses, transfer and other taxes incurred in
connection with such Casualty Event.

“Notes” shall mean any notes evidencing the Singapore Dollar Loans or the Yen
Loans issued pursuant to this Agreement, if any, substantially in the form of
Exhibits D-1 and D-2.

 

14



--------------------------------------------------------------------------------

“Obligation Currency” shall have the meaning assigned to such term in
Section 10.16(a).

“Obligations” shall mean (a) obligations of each Borrower from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of each Borrower under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of each Borrower under
or pursuant to this Agreement and the other Loan Documents.

“Organizational Documents” shall mean, with respect to any Person, (a) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (b) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (e) in any other
case, the functional equivalent of the foregoing.

“Other Expansion Costs” shall mean costs and expenses for Capital Expenditures
directly relating to the expansion of either Borrower’s Internet Data Centers,
set forth in a Borrowing Request to be delivered in accordance with
Section 2.04.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to the exercise by a
Facility Agent or a Lender of its rights under, this Agreement or any other Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“Payment Office” means (i) with respect to Singapore Dollar Borrowings, the
Facility Agent’s office located at One Raffles Quay (ORQ) South Tower, Level 26,
Singapore 048583, (ii) with respect to Yen Borrowings, the Facility Agent’s
office located at Atago Green Hills Mori Tower 31F, 5-1 Atago 2-Chome,
Minato-Ku, Tokyo, Japan or (iii) at such other office or offices of the Facility
Agent as may be designated in writing from time to time by the Facility Agent to
Borrowers.

“Permitted Indebtedness” shall have the meaning assigned to that term in
Section 6.01.

 

15



--------------------------------------------------------------------------------

“Permitted Investments” shall have the meaning assigned to that term in
Section 6.04.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

“Principal Repayment Date” shall mean each Interest Payment Date after the end
of the Availability Period.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any Person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (a) such Indebtedness is incurred within one (1) year
after such acquisition, installation, construction or improvement of such
property by such Person and (b) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Reference Bank” shall mean any of (i) ABN AMRO Bank N.V., (ii) The Hongkong and
Shanghai Banking Corporation Ltd., or (iii) Citibank, N.A.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and unused Loan Commitments.

 

16



--------------------------------------------------------------------------------

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Restricted Payments” shall mean (a) any payment by any Borrower on interest,
principal or any other sum in relation to any Subordinated Indebtedness (except
as expressly permitted under the terms of subordination as set forth in Schedule
1.01(b)) and (b) any Dividend or other distribution or any other payment by any
Borrower by way of return on capital of or other investment in such Borrower or
participation in the income or profits of such Borrower or any repayment,
redemption, repurchase or return by such Borrower of its capital or any such
other investment, except for dividends payable solely in such Borrower’s Equity
Interests.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of Borrowers under each
Hedging Agreement entered into with any counterparty that is a Secured Party.

“Secured Parties” shall mean, collectively, the Facility Agent, the Collateral
Agent, the Lenders and each counterparty to a Hedging Agreement if at the date
of entering into such Hedging Agreement such person was a Lender or an Affiliate
of a Lender and such person executes and delivers to the Facility Agent a letter
agreement in form and substance acceptable to the Facility Agent pursuant to
which such person (a) appoints the Collateral Agent as its agent under the
applicable Loan Documents and (b) agrees to be bound by the provisions of
Sections 10.03 and 10.09 as if it were a Lender.

“Securities Act” shall mean the Securities Act of 1933.

“Security” shall mean the security interest vested by the Security Documents.

“Security Agreements” shall mean the (a) Assignment of Movables, (b) Debenture
and (c) the share pledge agreements or such other agreements to be entered into
in accordance with Section 5.13.

“Security Documents” shall mean the Security Agreements and each other security
document or pledge agreement or guaranty delivered in accordance with applicable
law to grant a valid, perfected security interest in any property as collateral
for the Secured Obligations, and all financing statements or instruments of
perfection required by this Agreement, the Security Agreement or any other such
security document or pledge agreement to be filed with respect to the security
interests in property and fixtures created pursuant to the Security Agreement
and any guaranty under applicable law with respect to the Secured Obligations
and any other document or instrument utilized to pledge or grant or purport to
pledge or grant a security interest or Lien on any property as collateral for
the Secured Obligations.

“SIBOR” shall mean, with respect to any Singapore Dollar Borrowing for any
Interest Period, the rate per annum for deposits in Singapore Dollars for a
period equal to or that most closely approximates the duration of such Interest
Period which appears on Reuters page ABSIRFIX01 (or such other page(s) as may
replace that page as determined by the

 

17



--------------------------------------------------------------------------------

Facility Agent) as of 11:00 a.m., Singapore time on the relevant Interest Rate
Setting Date; provided that if such rate does not appear on that page, “SIBOR”
shall mean the rate expressed as a percentage to be the arithmetic mean (rounded
upwards, if necessary, to the nearest four decimal places) as supplied to the
Facility Agent at its request quoted by at least two reference banks that are
leading banks as the rate at which it is offered deposits in Singapore Dollars
and for the required period in the Singapore interbank market at or about 11:00
a.m., Singapore time.

“Singapore” means the Republic of Singapore.

“Singapore Dollar Borrower” shall mean, in its capacity as the borrower of
Singapore Dollar Loans, Equinix Singapore.

“Singapore Dollar Borrowing” shall mean a borrowing comprised of Singapore
Dollar Loans made by the Singapore Lenders pursuant to a Borrowing Request.

“Singapore Dollar Lenders” shall mean each financial institution listed on
Schedule 1.01(a) (as amended from time to time), as well as any financial
institution that has become a “Singapore Dollar Lender” hereto pursuant to
Section 2.03 or by the execution of an Assignment and Assumption in accordance
with this Agreement, other than, in each case, any such financial institution
that has ceased to be a party hereto pursuant to an Assignment and Assumption.
For purposes of this Agreement, “Lender” includes each Singapore Dollar Lender
unless the contract otherwise requires.

“Singapore Dollar Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Singapore Dollar Loans hereunder
during the Availability Period in the amount set forth opposite such Lender’s
name on Schedule 1.01(a), or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Singapore Dollar Loan Commitment, as
applicable, as the same may be (a) increased pursuant to any Increased
Commitment made by such Lender pursuant to Section 2.03 or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial aggregate amount of the Lenders’
Singapore Dollar Loan Commitments is SGD23,000,000.

“Singapore Dollar Loans” shall mean the term loans made by the Singapore Dollar
Lenders to the Singapore Dollar Borrower pursuant to Section 2.01(b).

“Singapore Dollars” or “SGD” shall mean lawful money of Singapore.

“Site Leases” shall mean the lease of Equinix Japan over the following premises:
(i) TRC-C Building, B-Block, 4th & 5th Floors & one-half of 1st floor, 1-1
Heiwajima, 6-chome, Oota-ku, Tokyo 143-0006 Japan and (ii) 8-21,
Higashi-Shinagawa 3-chome, Shinagawa-ku, Tokyo, Shinshuu Meitetsu Shinagawa
Building; and the lease of Equinix Singapore over the following premises:
(i) Blk 20 Ayer Rajah Crescent #06-01, #06-05/06/07/08, #05-05/06/06A/07/07A/08,
#03-05/06/07/08 and #05-01/02/02A/03/03A/04 Singapore 139964, (ii) Blk 20 Ayer
Rajah Crescent, #03-01 to #03-04, Singapore 139964, (iii) Blk 20 Ayer Rajah
Crescent #04-05/06/06A/07/07A/08 Singapore 139964, (iv) Blk 20 Ayer Rajah
Crescent #06-04 Singapore 139964, (v) Blk 20 Ayer Rajah Crescent #02-03/04
Singapore 139964, (vi) Blk 20 Ayer Rajah Crescent #06-02/03 Singapore 139964,
(vii) Rooftop, Blk 20 Ayer Rajah Crescent Singapore 139964 and (viii) Cargo Lift
Shafts G and H, Blk 20 Ayer Rajah Crescent Singapore 139964.

 

18



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean Indebtedness of a Borrower that is by its
terms subordinated in right of payment to the Obligations of such Borrower in
accordance with the terms of subordination set forth in Schedule 1.01(b).

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (b) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (c) any partnership (i) the sole general partner or
the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (ii) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (d) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.

“Substitute Base Rate” has the meaning assigned to such term in Section 2.11.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required under the laws of the jurisdiction of
incorporation of a corporate entity to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Test Period” shall mean any period consisting of two (2) consecutive Fiscal
Quarters of Borrowers (in each case taken as one (1) accounting period).

“TIBOR” means (a) the interest rate offered for Yen deposits for a period equal
to or that most closely approximates the applicable Interest Period which
appears on the screen display designated as “Reuters Screen TIBM” under the
caption “Average of 10 Banks” on the Reuters Service (or such other screen
display or service as may replace it for the purpose of displaying Tokyo
interbank offered rates of prime banks for Yen deposits) at or about 11:00 am
(Tokyo time) on the relevant Interest Rate Setting Date or (b) if no such
interest rate is available on the Reuters Service (or such replacement), the
interest rate offered for Yen deposits for a period equal to or that most
closely approximates the applicable Interest Period which appears on the screen
display designated as “Euro-Yen TIBOR” on page 23070 of the Telerate Service
published by the Japanese Bankers Association (or such other screen display or
service as may replace it for the purpose of displaying Tokyo interbank offered
rates of prime banks for Yen deposits) at or about 11:00 am (Tokyo time) on the
relevant Interest Rate Setting Date.

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness of the Borrowers on such date (excluding any
Subordinated Indebtedness owed to the Guarantor or to Affiliates of Guarantor or
Borrowers) to annualized Consolidated EBITDA of the Borrowers for the Test
Period then most recently ended.

 

19



--------------------------------------------------------------------------------

“United States” shall mean the United States of America.

“US Dollar Equivalent” shall mean at any time (a) as to any amount denominated
in US Dollars, the amount thereof at such time, and (b) as to any amount
denominated in any other currency, the equivalent amount in US Dollars
calculated by the Facility Agent at such time using the Exchange Rate in effect
on the Business Day of determination.

“US Dollars” or “US$” shall mean lawful money of the United States of America.

“Wah Loon Construction Contract” shall mean the Articles and Conditions of
Building Contract dated March 2, 2007 between Equinix Singapore and Wah Loon
Electrical Engineering Pte. Ltd., as may be supplemented, amended or modified
from time to time.

“Yen” or “¥” shall mean lawful money of Japan.

“Yen Borrower” shall mean, in its capacity as the borrower of Yen Loans, Equinix
Japan.

“Yen Borrowing” shall mean a borrowing comprised of Yen Loans made by the Yen
Lenders pursuant to a Borrowing Request.

“Yen Lenders” shall mean each financial institution listed on Schedule 1.01(c)
(as amended from time to time), as well as any financial institution that has
become a “Yen Lender” hereto pursuant to Section 2.03 or by the execution of an
Assignment and Assumption in accordance with this Agreement, other than, in each
case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption. For purposes of this Agreement,
“Lender” includes each Yen Lender unless the contract otherwise requires.

“Yen Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Yen Loans hereunder during the Availability
Period in the amount set forth opposite such Lender’s name on Schedule 1.01(c),
as the same may be (a) increased by any Increased Commitment made by such Lender
pursuant to Section 2.03 or (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
aggregate amount of the Lenders’ Yen Loan Commitments is ¥2,932,500,000.

“Yen Loans” shall mean the term loans made by the Yen Lenders to the Yen
Borrower pursuant to Section 2.01(b).

SECTION 1.02 Terms Generally. Terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any definition of or reference to any Loan Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,

 

20



--------------------------------------------------------------------------------

supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in such agreement,
instrument or other document), (b) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
premises covered by a Site Lease or any property adjacent to the premises
covered by a Site Lease, means “on, in, under, above or about.”

SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time. If
GAAP changes during the term of this Agreement such that any covenants contained
herein would then be calculated in a different manner or with different
components, Borrowers, the Lenders and the Facility Agent agree to negotiate in
good faith to amend this Agreement in such respects as are necessary to conform
those covenants as criteria for evaluating Borrowers’ financial condition to
substantially the same criteria as were effective prior to such change in GAAP;
provided, however, that, until Borrowers, the Lenders and the Facility Agent so
amend this Agreement, all such covenants shall be calculated in accordance with
GAAP, as in effect immediately prior to such change.

SECTION 1.04 Resolution of Drafting Ambiguities. Each Borrower acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth:

(a) each Singapore Dollar Lender agrees, severally and not jointly, to make
Singapore Dollar Loans to the Singapore Dollar Borrower during the Availability
Period in the principal amount not to exceed such Singapore Dollar Lender’s
Singapore Dollar Loan Commitment;

(b) each Yen Lender agrees, severally and not jointly, to make Yen Loans to the
Yen Borrower during the Availability Period in the principal amount not to
exceed such Yen Lender’s Yen Loan Commitment; and

 

21



--------------------------------------------------------------------------------

Amounts paid or prepaid in respect of Loans may not be reborrowed.

SECTION 2.02 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make its Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Borrowing shall be in
an aggregate principal amount that is (i) an integral multiple of the Approved
Currency equivalent of US$250,000 and not less than the Approved Currency
equivalent of US$1,000,000 or (ii) equal to the remaining available balance of
the applicable Commitments. Each Borrower may make up to two Borrowings per
month during the Availability Period, which Borrowings shall be made in
accordance with the conditions set forth in Article IV of this Agreement.

(b) (i) Each Singapore Dollar Lender shall make each Singapore Dollar Loan to be
made by it hereunder by wire transfer of immediately available funds to such
account in Singapore as the Facility Agent may designate not later than 11:00
a.m., Singapore time, and (ii) each Yen Lender shall make each Yen Loan to be
made by it hereunder by wire transfer of immediately available funds to such
account in Tokyo as the Facility Agent may designate not later than 11:00 a.m.,
Tokyo time, in each case on the proposed date, and the Facility Agent shall
promptly credit the amounts so received to an account as directed by the
Administrative Borrower in the applicable Borrowing Request or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.

(c) Unless the Facility Agent shall have received notice from a Lender prior to
the date of any Borrowing that such Lender will not make available to the
Facility Agent such Lender’s portion of such Borrowing, the Facility Agent may
assume that such Lender has made such portion available to the Facility Agent on
the date of such Borrowing in accordance with paragraph (b) above, and the
Facility Agent may, in reliance upon such assumption, make available to
Borrowers on such date a corresponding amount. If the Facility Agent shall have
so made funds available, then, to the extent that such Lender shall not have
made such portion available to the Facility Agent, each of such Lender and
Borrowers severally agree to repay to the Facility Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to Borrowers until the date such amount is
repaid to the Facility Agent at (i) in the case of Borrowers, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the rate determined by the Facility Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Facility Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and Borrowers’ obligation to repay the Facility Agent such
corresponding amount pursuant to this Section 2.02(c) shall cease.

SECTION 2.03 Additional Loans.

(a) At any time prior to the Final Maturity Date, (i) any Borrower shall have
the right to request an increase in the amount of the Loan Commitments then in
effect

 

22



--------------------------------------------------------------------------------

under this Agreement for such Borrower (each, an “Increased Commitment”) or
(ii) any Additional Borrower shall have the right to request commitments of
Additional Loans (each, an “Additional Commitment”), in each case by providing
at least thirty (30) days prior written notice to the Facility Agent, which
notice shall be irrevocable once given; provided, however, that after giving
effect to all such Increased Commitments and/or Additional Commitments, the
aggregate amount of all Loan Commitments shall not cause the relevant Borrower
to breach the financial covenants set forth in Section 6.10. The Facility Agent
shall promptly notify each Lender of any such request. No Lender shall be
obligated in any way whatsoever to provide any Increased Commitment or
Additional Commitment, provided that the existing Lenders shall be given the
initial opportunity (in such time period as the Facility Agent may reasonably
determine) to provide Increased Commitments or Additional Commitments, and if
more than one existing Lender desires to provide Increased Commitments or
Additional Commitments, then the Increased Commitments or Additional
Commitments, as the case may be, shall be provided on a pro rata basis based on
the respective Commitments of all such existing Lenders that so desire to
provide such Increased Commitments or Additional Commitments. If, in the case of
any Increased Commitments, a new Lender becomes a party to this Agreement, or if
any existing Lender agrees to provide any such Increased Commitment, such Lender
shall on the date it becomes a Lender hereunder (or in the case of an existing
Lender, provides such Increased Commitment) (and as a condition thereto)
purchase from the other Lenders its applicable proportionate share or (in the
case of an increasing Lender), the increase in its applicable proportionate
share (determined with respect to the Lenders’ relative Commitments and after
giving effect to the Increased Commitments), of any outstanding Loans made under
such Commitments, by making available to the Facility Agent for the account of
such other Lenders, in same day funds, an amount equal to the sum of (x) the
portion of the outstanding principal amount of such Loans to be purchased by
such Lender plus (y) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Loans. The Borrowers shall
pay to the Lenders amounts payable, if any, to such Lenders under Section 2.13
as a result of the purchase of any such Loans (which purchases shall be deemed
prepayments for purposes of Section 2.13).

(b) No Increased Commitment or Additional Commitment may be effected under this
Section 2.03 if (i) a Default or Event of Default shall be in existence on the
effective date of such Increased Commitment or Additional Commitment, or
(ii) any representation or warranty made or deemed made by Guarantor or any
Borrower in any Loan Document to which such Guarantor or Borrower is a party is
not (or would not be) true or correct in all material respects on the effective
date of such increase except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder.

(c) In connection with any Increased Commitment or Additional Commitment
effected pursuant to this Section 2.03, (i) any Lender becoming a party hereto
shall execute such documents and agreements as the Facility Agent may reasonably
request and (ii) each Borrower shall make appropriate arrangements so that each
new Lender, and any existing Lender providing an Increased Commitment or
Additional Commitment, receives new or replacement Notes, as appropriate, in the
amount of such Lender’s Commitment at the time of the effectiveness of the
Increased Commitment or Additional Commitment.

 

23



--------------------------------------------------------------------------------

(d) Notwithstanding anything contained in this Section 2.03 to the contrary, any
Increased Commitment or Additional Commitment effected pursuant to this
Section 2.03 shall be subject to (i) prior approval of all Lenders, unless the
Increased Commitment or Additional Commitment shall be for Loans to be made
available to either Equinix Singapore or Equinix Japan, and (ii) the payment of
any fees or charges mutually agreed by the relevant Borrower and the relevant
Lender for the provision of such Increased Commitment or Additional Commitment.

SECTION 2.04 Borrowing Procedure. To request a Borrowing, the Administrative
Borrower shall deliver to the Facility Agent, by hand delivery or telecopier, a
duly completed and executed Borrowing Request executed by an Authorized Officer
of the Administrative Borrower (i) in the case of a Singapore Dollar Borrowing,
not later than 11:00 a.m., Singapore time, three (3) Business Days before the
date of the proposed Borrowing, or (ii) in the case of a Yen Borrowing, not
later than 11:00 a.m., Tokyo time, three (3) Business Days before the date of
the proposed Borrowing. The Borrowers hereby waive the right to dispute any such
Borrowing Request that purports to be executed by an Authorized Officer of the
Administrative Borrower. The Facility Agent and Lenders shall have no duty to
verify the authenticity of the signature appearing on any written Borrowing
Request. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

(a) whether the requested Borrowing is to be a Singapore Dollar Borrowing or a
Yen Borrowing; provided, however, that the Singapore Dollar Borrower and the Yen
Borrower may request only Singapore Dollar Borrowings and Yen Borrowings,
respectively;

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) the location and number of the relevant Borrower’s account to which funds
are to be disbursed; and

(e) that the conditions set forth in Sections 4.02(b) to 4.02(e) shall have been
satisfied as of the date of the proposed Borrowing.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.04, the Facility Agent shall advise each Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.05 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrowers hereby unconditionally promise to pay (i) to the
Facility Agent for the account of each Singapore Dollar Lender, the principal
amount of each Singapore Dollar Loan of such Singapore Dollar Lender as provided
in Section 2.09, and (ii) to the Facility Agent for the account of each Yen
Lender, the principal amount of each Yen Loan of such Yen Lender as provided in
Section 2.09. All payments or repayments of Loans made pursuant to this
Section 2.05(a) shall be made in the Approved Currency in which such Loan is
denominated.

 

24



--------------------------------------------------------------------------------

(b) Lender and Facility Agent Records. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement. The Facility Agent shall
maintain accounts in which it will record (i) the amount and Approved Currency
of each Loan made hereunder; (ii) the amount of any principal or interest due
and payable or to become due and payable from each Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Facility Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of any Lender or the Facility Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of Borrowers to repay the Loans made to any Borrower by such Lender
in accordance with the terms of this Agreement.

(c) Promissory Notes. Any Lender by written notice to any Borrower (with a copy
to the Facility Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, such Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibits D-1 or D-2 as the case may be. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.06 Fees.

(a) Commitment Fee. Borrowers agree to pay to the Facility Agent for the account
of each Lender a commitment fee (a “Commitment Fee”) equal to 0.30% per annum on
the average daily unused amount of each Commitment of such Lender during the
period from and including the date hereof to but excluding the date on which
such Commitment terminates in accordance with Section 2.08. Accrued Commitment
Fees shall be payable in arrears (i) on each Interest Payment Date (without
regard to whether interest is due on such date), and (ii) on the date on which
such Commitment terminates. Commitment Fees shall be computed on the basis of a
year of three hundred and sixty (360) days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) Facility Set-up Fee. Borrowers agree to pay to the Arranger for its own
account, the administrative fees payable in the amounts and at the times
separately agreed upon between Borrowers and the Arranger (the “Facility Set-up
Fee”).

(c) All Commitment Fees shall be paid on the dates due, in immediately available
funds in US Dollars or any Approved Currency requested by the Facility Agent, to
the Facility Agent for distribution, if and as appropriate, among the Lenders.
The Facility Set-up Fee shall be paid to the Arranger for its own account within
five (5) Business Days from the date of this Agreement. Once paid, none of the
Fees shall be refundable under any circumstances.

 

25



--------------------------------------------------------------------------------

SECTION 2.07 Interest on Loans.

(a) Determination of Applicable Margin. On every Interest Rate Setting Date, the
Facility Agent shall determine the Applicable Margin for the relevant Interest
Period based on information with respect to Guarantor EBITDA and Guarantor
Senior Debt, which shall be included in a Compliance Certificate delivered by
the Borrowers for the most recently-ended Fiscal Quarter prior to such Interest
Rate Setting Date (or for the initial Interest Setting Date, the certificate
delivered pursuant to Section 4.01(p)). If the Borrowers fail to deliver or
delay in delivering a Compliance Certificate, the Facility Agent shall make its
own computations of Guarantor Senior Debt and Guarantor EBITDA based on the most
recent quarterly report of the Guarantor submitted to the Securities and
Exchange Commission of the United States pursuant to the Securities Exchange Act
of 1934 or such other information as the Facility Agent decides as appropriate.
Upon the determination of the Facility Agent of the Applicable Margin pursuant
to this Agreement, the Facility Agent shall promptly communicate the Applicable
Margin to the Borrowers.

(b) Singapore Dollar Loans. Subject to the provisions of Section 2.07(d), the
Singapore Dollar Loans comprising each Singapore Dollar Borrowing shall bear
interest (in Singapore Dollars) at a rate per annum equal to SIBOR for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.

(c) Yen Loans. Subject to the provisions of Section 2.07(d), the Yen Loans
comprising each Yen Borrowing shall bear interest (in Yen) at a rate per annum
equal to TIBOR for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(d) Default Rate. Notwithstanding the foregoing, during an Event of Default as
described in Sections 7.01(a) or 7.01(b) (but, in the case of Section 7.01(b),
only as a result of failure to pay interest), such unpaid amounts giving rise to
such Event of Default, at the election of the Required Lenders, upon written
notice, to the Administrative Borrower, to the extent permitted by applicable
law, bear interest, after as well as before judgment, at a per annum rate equal
to 2% plus the rate otherwise applicable to such amounts as provided in the
preceding paragraphs of this Section 2.07 (the “Default Rate”).

(e) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.07(d) shall be payable on demand and (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

(f) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of three hundred and sixty (360) days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable interest rate shall be determined by the
Facility Agent in accordance with the provisions of this Agreement, and upon
determining the interest rate for any Loan, the Facility Agent shall promptly
notify the Administrative Borrower and the relevant Lenders thereof. Each such
determination shall be conclusive absent manifest error.

(g) Currency for Payment of Interest. All interest paid or payable pursuant to
this Section 2.07 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.

 

26



--------------------------------------------------------------------------------

SECTION 2.08 Termination of Commitments. The Singapore Dollar Loan Commitments
shall automatically terminate at 5:00 p.m., Singapore time, on the last day of
the Availability Period. The Yen Loan Commitments shall automatically terminate
at 5:00 p.m., Tokyo time, on the last day of the Availability Period. The
Borrowers may, upon ten (10) Business Days’ prior written notice to the Facility
Agent, terminate in its entirety (but not in part) either or both the Singapore
Dollar Loan Commitment or the Yen Loan Commitment prior to the end of the
Availability Period, subject to the receipt of evidence by the Facility Agent
reasonably satisfactory to it demonstrating the availability of cash or
alternative funding to the Borrowers (which may include cash or funding
available to the Guarantor that the Guarantor can use for such purpose)
sufficient to complete construction and equipping of the Internet Data Centers.

SECTION 2.09 Repayment. Borrowers shall pay to the Facility Agent, for the
account of the Lenders, on each Principal Repayment Date, a principal amount of
(a) each Singapore Dollar Loan equal to 1/12 of the aggregate principal amount
(in Singapore Dollars) of such Singapore Dollar Loan outstanding as of the last
day of the Availability Period, and (b) each Yen Loan equal to 1/12 of the
aggregate principal amount (in Yen) of such Yen Loan outstanding as of the last
day of the Availability Period, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. All principal repayments shall be made in the Approved Currency of the
Loan being repaid.

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Each Borrower may, at its option and upon at least
five (5) Business Days’ prior written notice to the Facility Agent, prepay any
Borrowing in whole or in part; provided, that (i) the amount of such prepayment
shall be in an amount that is an integral multiple of the Approved Currency
equivalent of US$250,000 and not less than the Approved Currency equivalent of
US$1,000,000 or, if less, the outstanding principal amount of such Borrowing,
(ii) such prepayment shall not violate any applicable law, and (iii) such
prepayment is accompanied by all sums due and payable under this Agreement and
the other Loan Documents, including but not limited to Breakage Costs, if any,
and all of Lenders’ costs and expenses (including reasonable attorney’s fees and
disbursements) incurred by the Lenders in connection with such prepayment.

(b) Mandatory Prepayments.

(i) Not later than fifteen (15) Business Days following the receipt by a
Borrower of the Net Cash Proceeds with respect to: (A) any Asset Sale by such
Borrower (other than Asset Sales permitted under Section 6.06) of assets that
form part of the Collateral, or (B) a Casualty Event, such Borrower shall apply
100% of such Net Cash Proceeds received with respect thereto to prepay the Loans
made to such Borrower.

(ii) Not later than the fifth (5th) Business Day after occurrence of a Change in
Control with respect to a Borrower, such Borrower shall prepay its Borrowings in
full.

(iii) Any prepayment under this Section 2.10(b) shall be accompanied by all sums
due and payable under this Agreement, and the other Loan Documents, including
but not limited to Breakage Costs.

 

27



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, Borrowers shall not be required to make a
prepayment pursuant to this sub-clause (b) with the Net Cash Proceeds from any
Asset Sale as provided in paragraph (i) above or Casualty Event if the Borrowers
advise the Facility Agent in writing within fifteen (15) Business Days after the
time such Net Cash Proceeds are received that the applicable Borrower intends to
reinvest all or any portion of such Net Cash Proceeds in replacement assets to
the extent (A) such Net Cash Proceeds are in fact committed to be reinvested by
such Borrower pursuant to a purchase contract providing for the acquisition of
such replacement assets that is executed by such Borrower and the related seller
within one hundred and eighty (180) days after the date of such Asset Sale or
Casualty Event and (B) the acquisition of such replacement assets occurs within
two hundred and seventy (270) days after the date of such Asset Sale or Casualty
Event. If, at any time after the occurrence of such Asset Sale as provided in
paragraph (i) above or Casualty Event and prior to the acquisition of the
related replacement assets, the 180- or 270-day period provided in clause (A) or
(B) of the preceding sentence shall elapse without execution of the related
purchase contract (in the case of clause (A)) or the occurrence of the related
acquisition (in the case of clause (B)) or an Event of Default shall occur, then
Borrowers shall, upon request, immediately prepay the outstanding Loans made to
the applicable Borrower.

(c) Notice of Prepayment. The Administrative Borrower shall notify the Facility
Agent by written notice of any prepayment hereunder (i) in the case of
prepayment of a Singapore Dollar Borrowing, not later than 11:00 a.m., Singapore
time, of the relevant Business Day, or (ii) in the case of prepayment of Yen
Borrowing, not later than 11:00 a.m., Tokyo time, of the relevant Business Day
in accordance with clause (a) or (b) above, as the case may be. Each such notice
shall be irrevocable. Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Facility Agent
shall advise the Lenders of the contents thereof. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing and
otherwise in accordance with this Section 2.10. All prepayments shall be made in
the Approved Currency of the Loan being prepaid.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Borrowing:

(a) the Facility Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining SIBOR or TIBOR for such Interest Period; or

(b) the Facility Agent is advised in writing by the Required Lenders that SIBOR
or TIBOR for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Facility Agent shall give written notice thereof to the Administrative
Borrower and the Lenders as promptly as practicable thereafter. The Facility
Agent shall, as soon as practicable and in any event before interest is due to
be paid in respect of that Interest Period, request from any Reference Bank a
rate which expresses as a percentage rate per annum the

 

28



--------------------------------------------------------------------------------

cost to an affected Lender of funding its participation in that Loan
(“Substitute Base Rate”). During such period when the circumstances described in
paragraphs (a) or (b) are in effect, the rate of interest of an affected
Lender’s share of a Loan for the relevant Interest Period shall be the rate per
annum which is the sum of (X) the Applicable Margin and (Y) the Substitute Base
Rate.

SECTION 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender;

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any participation in a Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.15 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any of the Lenders, the Singapore interbank market or the Japan
interbank market any other condition, cost or expense affecting this Agreement
or Loans made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender (but subject to paragraph (d) of this
Section 2.12), Borrowers will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time (but
subject to paragraph (d) of this Section 2.12) Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to the Administrative Borrower shall be conclusive absent manifest
error. Borrowers shall pay such Lender, as the case may be, the amount shown as
due on any such certificate within five (5) Business Days after receipt thereof.

 

29



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than twelve (12) months prior to the date
that such Lender notifies Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the twelve-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Exceptions to Borrowers’ Liability for Increased Costs. Borrowers shall have
no obligation to compensate any Lender for any increased costs under Sections
2.12(a) and (b) to the extent such increased costs are: (i) attributable to the
willful breach by the relevant Lender of any Requirement of Law;
(ii) attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (“Basel II”) or any
Requirement of Law which implements Basel II (whether such implementation,
application or compliance is by a Governmental Authority, Lender or any of its
Affiliates), except for any increase of costs which are unforeseeable; and
(iii) in respect of a Lender’s capital adequacy or reserve requirements by which
it is bound as a matter of internal policy, to the extent that such requirements
exceed those by which it is bound as a Requirement of Law or general
application.

SECTION 2.13 Breakage Costs. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Loan earlier than the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default) or without the requisite notice period under this Agreement,
(b) the failure to borrow, pay, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto or (c) the assignment of any
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by Borrowers pursuant to Section 2.16(b), then, in any such
event, Borrowers shall compensate each Lender for the loss, cost and expense
(excluding loss of Applicable Margin) attributable to such event (such amounts,
“Breakage Costs”). A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.13 shall be delivered to the Administrative Borrower (with a copy
to the Facility Agent) and shall be conclusive and binding absent manifest
error. Borrowers shall pay such Lender the amount shown as due on any such
certificate within five (5) days after receipt thereof.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrowers shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Sections 2.12, 2.13, 2.15 or 10.03, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., Singapore time), on the

 

30



--------------------------------------------------------------------------------

date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Facility Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Facility Agent at its offices at the Payment
Office except that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Facility Agent shall distribute any such payments received by it for the account
of any other Person to the appropriate recipient promptly following receipt
thereof. If any payment under any Loan Document shall be due on a day that is
not a Business Day, unless specified otherwise, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in US Dollars
(other than with respect to principal or interest under the Singapore Dollar
Loans and Yen Loans which shall be made in Singapore Dollars and Yen,
respectively), except as expressly specified otherwise.

(b) Pro Rata Treatment.

(i) Each payment by a Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Each payment on account of principal of the Singapore Dollar Loans shall be
allocated among the Singapore Dollar Lenders pro rata based on the principal
amount of the Singapore Dollar Loans held by the Singapore Dollar Lenders. Each
payment on account of principal of the Yen Loans shall be allocated among the
Yen Lenders pro rata based on the principal amount of the Yen Loans held by the
Yen Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Facility Agent to pay fully all amounts of principal, interest
and fees then due hereunder, such funds shall be applied with respect to the
intended Loan (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(d) Sharing of Set-Off. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (1) notify the Facility Agent of such fact, and (2) purchase (for cash at
face value) participations in the appropriate Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the appropriate Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

31



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to Borrowers (as to which the provisions of this
paragraph shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation. If under applicable bankruptcy, insolvency
or any similar law any Secured Party receives a secured claim in lieu of a
setoff or counterclaim to which this Section 2.14(d) applies, such Secured Party
shall to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights to which the Secured Party is
entitled under this Section 2.14(d) to share in the benefits of the recovery of
such secured claim. Each Lender agrees to promptly notify the Facility Agent and
Administrative Borrower after any such set off and application made by such
Lender.

(e) Borrower Default. Unless the Facility Agent shall have received notice from
the Administrative Borrower prior to the date on which any payment is due to the
Facility Agent for the account of the Lenders hereunder that such Borrower will
not make such payment, the Facility Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Facility Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Facility Agent, at the rate determined by the Facility Agent in
accordance with banking industry rules on interbank compensation.

(f) Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Sections 2.02(b), 2.14(e) or 10.03(c), then the Facility
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Facility Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that, if the Borrowers shall be required by
applicable Requirements of Law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i)

 

32



--------------------------------------------------------------------------------

the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) the Facility Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower shall make such deductions
and (iii) the applicable Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrowers. Borrowers shall indemnify the Facility Agent
and each Lender, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.15) paid by the Facility Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate identifying in reasonable detail the amount and nature of such
payment or liability (including such other evidence thereof as has been received
by a Lender or the Facility Agent) delivered to a Borrower by a Lender (with a
copy to the Facility Agent), or by the Facility Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If Taxes were not
correctly or legally asserted, the Facility Agent or such Lender shall, at the
expense of the Borrowers, provide such documents to the Administrative Borrower
in form and substance satisfactory to the Facility Agent, as the Administrative
Borrower may reasonably request, to enable the applicable Borrower to contest
such Taxes pursuant to appropriate proceedings then available to such Borrower
(so long as providing such documents shall not, in the good faith determination
of the Facility Agent or the Lender, have a reasonable likelihood of resulting
in any liability of the Facility Agent or such Lender and doing so is otherwise
permitted under applicable law as determined by the Facility Agent or such
Lender). This Section 2.15(c) shall not be construed to require the Facility
Agent or any Lender to make available its Tax Returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Facility Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Facility Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall, to the extent it may lawfully do so, deliver to the Administrative
Borrower (with a copy to the Facility Agent), at the time or times prescribed by
applicable Requirements of Law and reasonably requested by the Administrative
Borrower or the Facility Agent, such properly completed and executed
documentation prescribed by applicable Requirements of Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.

 

33



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If the Facility Agent or a Lender determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by Borrowers or with respect to which
Borrowers have paid additional amounts pursuant to this Section 2.15, it shall
pay to Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrowers under this
Section 2.15 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Facility Agent or such Lender,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrowers, upon the request of the Facility Agent or such Lender, agrees to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Facility Agent or
such Lender in the event the Facility Agent or such Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Facility Agent or any Lender to make available its Tax
Returns (or any other information relating to its taxes that it deems
confidential) to Borrowers or any other Person.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.12 or 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Borrowers shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrowers are required to pay any amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Facility Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) Borrowers shall have paid to the Facility Agent the processing and
recordation fee specified in Section 10.04(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);

 

34



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

Notwithstanding the foregoing, a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrowers to require such
assignment and delegation cease to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Facility Agent, the Collateral
Agent and each of the Lenders that:

SECTION 3.01 Organization; Powers. Each Borrower (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
as presently contemplated to be conducted and to make the Borrowings hereunder,
and to execute and deliver each Loan Document to which it is a party, and to
consummate the transactions contemplated thereby and to own and lease its
property and (c) is qualified and in good standing (to the extent such concept
is applicable in the applicable jurisdiction) to do business in every
jurisdiction where such qualification is required, except in such jurisdictions
where the failure to so qualify or be in good standing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02 Authorization; Enforceability. The transactions to be entered into
by each Borrower under this Agreement and the other Loan Documents are within
such Borrower’s powers and have been duly authorized by all necessary action on
the part of such Borrower. This Agreement has been duly executed and delivered
by each Borrower and constitutes, and each other Loan Document to which any
Borrower is to be a party, when executed and delivered by such Borrower, will
constitute, a legal, valid and binding obligation of such Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby by the
Borrowers (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii)

 

35



--------------------------------------------------------------------------------

consents, approvals, registrations, filings, permits or actions the failure to
obtain or perform which could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Borrower, (c) will not violate any Requirement of Law, (d) will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Borrower or its property, or give
rise to a right thereunder to require any payment to be made by any Borrower,
except such violation, default, requirement of consent or requirement of payment
that could not reasonably be expected to result in a Material Adverse Effect and
(e) will not result in the creation or imposition of any Lien on any property of
any Borrower, except Liens created by the Loan Documents and Permitted Liens.

SECTION 3.04 Financial Statements; Projections.

(a) Historical Financial Statements.

(i) Yen Borrower has heretofore delivered to the Lenders its and its
subsidiaries’ consolidated balance sheets, related statements of income and
stockholders’ equity (A) as of and for the Fiscal Year ended December 31, 2006,
and (B) as of and for the six-month period ended June 30, 2007 and for the
comparable period of the preceding Fiscal Year, in each case, certified by a
Financial Officer of such Borrower.

(ii) Singapore Dollar Borrower has heretofore delivered to the Lenders its and
its subsidiaries’ consolidated balance sheets, related statements of income,
cash flow and stockholders’ equity (A) as of and for the Fiscal Year ended
December 31, 2006, and (B) as of and for the six-month period ended June 30,
2007 and for the comparable period of the preceding Fiscal Year, in each case,
certified by a Financial Officer of such Borrower.

Such financial statements and all financial statements delivered pursuant to
this Agreement have been prepared in accordance with GAAP and present fairly in
all material respects the financial condition and results of operations and cash
flows (to the extent applicable) of such Borrower as of the dates and for the
periods to which they relate (subject, in the case of any unaudited financial
statements, to year-end audit adjustments and the absence of footnotes).

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), there are no liabilities of any Borrower of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
which could reasonably be expected to result in a Material Adverse Effect, and
there is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents. Since December 31, 2006, there has been no event,
change, circumstance or occurrence that, individually or in the aggregate, has
had or could reasonably be expected to result in a Material Adverse Effect.

(c) Forecasts. The forecasts of financial performance of the Borrowers furnished
to the Lenders have been prepared in good faith by the Borrowers and are based
on assumptions believed by the Borrowers to be reasonable at the time made, it
being recognized by the Lenders that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results.

 

36



--------------------------------------------------------------------------------

SECTION 3.05 Properties.

(a) Generally. Each Borrower has good title to, or valid leasehold interests in,
all its property material to its business, including its Internet Data
Center(s), free and clear of all Liens except for Permitted Liens. The property
of the Borrowers, taken as a whole, (i) is in good operating order, condition
and repair (ordinary wear and tear excepted) and (ii) constitutes all the
property which is required for the business and operations of the Borrowers as
presently conducted.

(b) Real Property. Schedule 3.05(b) contains a true and complete list of each
interest in Real Property owned, leased, subleased or otherwise occupied or
utilized by each Borrower, as of the date hereof and describes the type of
interest therein held by such Borrower and, in each of the cases described in
this Section 3.05(b), whether any Lease requires the consent of the landlord or
tenant thereunder, or other party thereto, to the transactions contemplated
hereby.

(c) No Casualty Event. No Borrower has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event.

(d) Collateral. Each Borrower owns or has rights to use all of the Collateral,
necessary for or material to each Borrower’s business as currently conducted.
The use by each Borrower of such Collateral and all such rights with respect to
such Collateral do not infringe on the rights of any Person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No claim has been made and
remains outstanding that any Borrower’s use of any Collateral does or may
violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06 Intellectual Property; Ownership/No Claims.

(a) Each Borrower owns, or is validly licensed to use, all patents, patent
applications, industrial designs, invention disclosures, trademarks, trade
names, corporate names, service marks, copyrights, technology, trade secrets,
proprietary information, domain names, know-how, processes, and other
intellectual property and general intangibles of like nature necessary for the
conduct of its business as currently conducted, together with all goodwill,
registrations and applications relating to the foregoing, and all rights to sue
for past, present, and future infringement or other impairment of the foregoing
(the “Intellectual Property”), except for those the failure to own or license
which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Except as set forth on Schedule 3.06(a), no
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does any Borrower know of any valid basis
for any such claim. The use of such Intellectual Property by each Borrower does
not infringe the rights of any Person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(b) The operation of the Internet Data Centers does not require the use of any
Intellectual Property other than (i) “off-the-shelf” software and any
customizations permitted under the terms of the license agreements for such
software, in each case that has been or will be paid for in full by the
Borrowers and (ii) Intellectual Property for which the absence of a license or
ownership would not reasonably be expected to have a material adverse effect on
the operation of the Internet Data Centers.

 

37



--------------------------------------------------------------------------------

SECTION 3.07 Ownership of the Borrowers and Subsidiaries.

(a) Equity Interests. All Equity Interests of each Borrower are duly and validly
issued and are fully paid and non-assessable, and are owned, directly or
indirectly, by the Guarantor.

(b) Subsidiaries. As of the date hereof, neither Borrower has any Subsidiaries
other than as listed in Schedule 3.07(b).

SECTION 3.08 Litigation; Compliance with Laws. Except as set forth on Schedule
3.08, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the best knowledge of any
Borrower after due inquiry, threatened against or affecting any Borrower or any
business, property or rights of any Borrower (a) that involve any Loan Document
or (b) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect. Except for matters
covered by Section 3.18, no Borrower or any of its property is in violation of,
nor will the continued operation of its property as currently conducted violate,
any Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Borrowers’ property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09 Agreements.

(a) Generally. No Borrower is a party to any agreement or instrument or subject
to any corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No Borrower is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other agreement or instrument to
which it is a party or by which it or any of its property is or may be bound,
and no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default, except for such defaults or conditions
that could not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.09 accurately and completely lists all Material Agreements to which
any Borrower is a party which are in effect on the date hereof and the Borrowers
have delivered to the Facility Agent complete and correct copies of all such
Material Agreements, including any amendments, supplements or modifications with
respect thereto, and all such agreements are in full force and effect except as
such have expired or terminated by their terms.

(b) Wah Loon and Kajima Construction Contracts. The Wah Loon Construction
Contract and the Kajima Construction Contract are in full force and effect and
Equinix Singapore and Equinix Japan are not in breach of their respective
obligations pursuant to such contracts where such breach or default would result
in or could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 Investment Company Act. The Guarantor is not an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Loan Party Act of 1940.

 

38



--------------------------------------------------------------------------------

SECTION 3.11 Use of Proceeds. The Borrowers will use the proceeds of the Loans
to fund the capital expenditures on leasehold improvements, equipment, fittings,
other facilities and related installation costs to expand their respective
Internet Data Centers in accordance with the budget set forth in Schedule 3.11,
as updated from time to time pursuant to Section 5.01(e) and other proper
corporate purposes not prohibited hereunder.

SECTION 3.12 Taxes. Each Borrower has (a) timely filed or caused to be timely
filed (taking into account any extension of time to file granted or obtained)
all national and local tax returns required to have been filed by it and all
such tax returns are true and correct in all material respects and (b) duly and
timely paid, collected, withheld or remitted or caused to be duly and timely
paid, collected, withheld or remitted all Taxes due and payable, collectible,
required to be withheld or remittable by it, except Taxes (i) that are being
diligently contested in good faith by appropriate proceedings and for which such
Borrower has set aside on its books adequate reserves in accordance with GAAP
and (ii) which could not, individually or in the aggregate, have a Material
Adverse Effect. Each Borrower has made adequate provision in accordance with
GAAP for all Taxes not yet due and payable. No Borrower has knowledge of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

SECTION 3.13 No Material Misstatements. Each Borrower has disclosed to the
Facility Agent all agreements, instruments and corporate or other restrictions
to which such Borrower is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No information, report, financial statement,
certificate, Borrowing Request, exhibit or schedule furnished by or on behalf of
any Borrower to the Facility Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained or contains any material misstatement of
fact or omitted or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading as of the date such information is dated or certified;
provided that, to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, each
Borrower represents only that it acted in good faith and utilized reasonable
assumptions at the time of such forecast or projection and due care in the
preparation of such information, report, financial statement, exhibit or
schedule. There is no contingent liability or fact that could reasonably be
expected to have a Material Adverse Effect which has not been set forth in a
footnote included in the financial statements described in Section 3.04 or a
Schedule hereto.

SECTION 3.14 Labor Matters. Except as set forth on Schedule 3.14:

(a) As of the Closing Date, there are no arbitrations, strikes, lockouts, work
stoppages or slowdowns against any Borrower pending or, to the best knowledge of
any Borrower after due inquiry, threatened.

(b) (i) No Borrower is party to, or bound by, any labor agreement, collective
bargaining agreement, work rules or practices, or any other labor-related
agreements or arrangements with any labor union, labor organization or works
council; (ii) there are no labor agreements, collective bargaining agreements,
work rules or practices, or any other labor-related agreements or arrangements
that pertain to any of the employees of any Borrower; and (iii) no employees of
any Borrower are represented by any labor organization with respect to their
employment with any Borrower.

 

39



--------------------------------------------------------------------------------

(c) All payments due from any Borrower, or for which any claim may be made
against any Borrower, on account of taxes, assessments, penalties, fines, wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Borrower except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

(d) To the best knowledge of the Borrowers after due inquiry, there is no
complaint, inquiry or other investigation by any Governmental Authority with
regard to or in relation to any employee of any Borrower or the termination of
any employee of any Borrower which could reasonably be expected to result in a
Material Adverse Effect.

(e) Each Borrower is in compliance with all Requirements of Law applicable to
employees in respect of employment standards, labor relations, health and
safety, employment insurance, workers compensation, language of work, protection
of personal information and human rights laws, except where the failure to be in
compliance could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.15 Solvency. Immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan, (a) the fair
value of the assets of each Borrower (individually and on a consolidated basis
with its Subsidiaries) will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) each Borrower (individually and on a consolidated
basis with its Subsidiaries) will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become due;
and (c) each Borrower (individually and on a consolidated basis with its
Subsidiaries) will have sufficient capital with which to conduct its business in
which it is engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

SECTION 3.16 Employee Benefit Plans. Each Borrower does not sponsor, is not
obligated to contribute to and is not itself an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of such Borrower constitutes or will constitute “plan assets” of one or
more such plans within the meaning of 29 C.F.R. Section 2510.3 101. In addition,
(a) such Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with such Borrower are not
subject to any statute regulating investments of, or fiduciary obligations with
respect to, governmental plans similar to the provisions of Section 406 of ERISA
or Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Agreement, including, but not
limited to the exercise by Lender of any of its rights under the Loan Documents.

SECTION 3.17 Environmental Matters.

Except as set forth in Schedule 3.17 or as could not reasonably be expected to
result in a Material Adverse Effect:

(a) The Borrowers and their businesses, operations and Real Property are in
compliance with, and the Borrowers have no liability under, any applicable
Environmental Law; and under the currently effective business plan of the
Borrowers, no expenditures or operational adjustments will be required in order
to comply with applicable Environmental Laws;

 

40



--------------------------------------------------------------------------------

(b) There is no Environmental Claim pending or, to the best knowledge of the
Borrowers after due inquiry, threatened against the Borrowers, or relating to
the Real Property currently or formerly owned, leased or operated by the
Borrowers or to the best knowledge of Borrowers after due inquiry their
predecessors in interest or relating to the operations of the Borrowers, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim;

(c) No Borrower is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law with respect to any Real Property or any other location;

(d) No Lien has been recorded or, to the best knowledge of any Borrower after
due inquiry, threatened under any Environmental Law with respect to any Real
Property or other assets of the Borrowers; and

(e) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any applicable Environmental Law.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by each Borrower as of the Closing Date.
All insurance maintained by the Borrowers is in full force and effect, all
premiums have been duly paid, no Borrower has received notice of violation or
cancellation thereof, the Real Property, and the use, occupancy and operation
thereof, comply in all material respects with all Insurance Requirements, and
there exists no material default under any Insurance Requirement. Each Borrower
has insurance that satisfies the requirements of Section 5.04.

SECTION 3.19 Security Documents; Ranking of Loans.

(a) Valid Liens. Each Security Document delivered pursuant hereto will, upon
execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the
Borrowers’ right, title and interest in and to the Collateral thereunder, and
(i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute fully
perfected first priority Liens on, and security interests in, all right, title
and interest of the Borrowers in such Collateral, in each case subject to no
Liens other than the applicable Permitted Liens.

(b) Ranking of Loans. The Loans and all other claims of the Secured Parties
against the Borrower under the Loan Documents constitute direct, unconditional,
unsubordinated and secured obligations of the Borrowers and rank at least pari
passu in right of payment with all other Indebtedness of the Borrower and:

(i) pari passu in right of security with the other secured obligations; and

 

41



--------------------------------------------------------------------------------

(ii) senior in right of security to all other Permitted Indebtedness; in each
case except for Indebtedness mandatorily preferred by law.

SECTION 3.20 Permits, etc. Each Borrower has obtained, and is in compliance
with, all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Borrower, where the failure to have or be
in compliance with such permits, licenses, authorizations, entitlements and
accreditations has or could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect.

ARTICLE IV

CONDITIONS TO FUNDING

SECTION 4.01 Conditions to Initial Funding. The obligation of each Lender to
fund its Loans comprising the initial Borrowings requested hereunder shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01.

(a) Loan Documents. The Facility Agent shall have received an executed
counterpart of each of the Loan Documents.

(b) Corporate Documents. The Facility Agent shall have received:

(i) a certificate of the corporate secretary or assistant corporate secretary of
the Guarantor and a Director of each Borrower dated the Closing Date, certifying
(A) that attached thereto is a true and complete copy of each Organizational
Document of Guarantor or such Borrower, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of Guarantor
or such Borrower or authorizing the execution, delivery and performance of the
Loan Documents to which Guarantor or such Borrower is a party and, the
Borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of Guarantor or
such Borrower;

(ii) a certificate as to the good standing of Guarantor and each Borrower as of
a recent date, from the applicable Governmental Authority to the extent such
certification is customarily provided by such Governmental Authority; and

 

42



--------------------------------------------------------------------------------

(iii) such other documents as the Lenders or the Facility Agent may reasonably
request.

(c) Financial Officers’ Certificate. The Facility Agent shall have received a
certificate, dated the Closing Date from each Borrower and Guarantor signed by a
Financial Officer of such Borrower or Guarantor, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b) to
4.02(e).

(d) Financial Statements; Projections. The Lenders shall have received and shall
be satisfied with the form and substance of the financial statements described
in Section 3.04 and with the forecasts of the financial performance of the
Borrowers.

(e) Indebtedness. No Borrower shall have outstanding any Indebtedness other than
(i) the Loans hereunder or (ii) Permitted Indebtedness.

(f) Opinions of Counsel. The Facility Agent shall have received, on behalf of
itself, the Collateral Agent, the Arranger and the Lenders, a favorable written
opinion of each local and international counsel listed on Schedule 4.01(f), in
each case (i) dated the Closing Date, (ii) addressed to the Agents and the
Lenders and (iii) in form and substance reasonably satisfactory to the Facility
Agent.

(g) Requirements of Law. The Lenders shall be satisfied that Guarantor and each
Borrower shall be in full compliance with all material Requirements of Law, and
shall have received satisfactory evidence of such compliance reasonably
requested by them.

(h) Consents. The Lenders shall be satisfied that all requisite Governmental
Authorities and third parties shall have approved or consented to the
Transactions, and there shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Loan Documents or the other transactions contemplated thereby.

(i) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Guarantor or the Borrowers to
fully and timely perform their respective obligations under the Loan Documents,
or the ability of the parties to consummate the financings contemplated thereby.

(j) Sources and Uses. The sources and uses of the Loans shall be as set forth in
Section 3.11.

(k) Fees. The Arranger and Facility Agent shall have received the Facility
Set-Up Fee and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including the legal fees and expenses of any local counsel or
international counsel) required to be reimbursed or paid by Borrowers hereunder
or under any other Loan Document.

 

43



--------------------------------------------------------------------------------

(l) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments necessary to perfect the
Collateral Agent’s security interest in the Collateral as set forth in the
Debenture and the Assignment of Movables; and

(ii) evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Borrowers of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents as set forth in the Debenture and the Assignment of Movables.

(m) Insurance Documents. The Facility Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” Lender’s
loss payable or mortgagee endorsement (as applicable) and shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured, in
form and substance reasonably satisfactory to the Facility Agent (provided that
if such endorsements cannot be delivered by the Closing Date, the Facility Agent
may consent to such endorsements being delivered at such later date as it deems
appropriate).

(n) Know Your Customer Requirements. The Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information that may be required by the Lenders in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations.

(o) Guarantor EBITDA Information. The Facility Agent shall have received a
certificate signed by a Financial Officer of the Guarantor setting forth
information for the computation of Guarantor EBITDA and Guarantor Senior Debt
for the most recently-ended Fiscal Quarter prior to the date of this Agreement.

SECTION 4.02 Conditions to All Borrowings. The obligation of each Lender to make
its Loan comprising any Borrowing (including the initial Borrowing) shall be
subject to, and to the satisfaction of, each of the conditions precedent set
forth below.

(a) Notice. The Facility Agent shall have received a Borrowing Request as
required by Section 2.04.

(b) No Default. Borrowers shall be in compliance in all material respects with
all the terms and provisions set forth herein and in each other Loan Document on
its part to be observed or performed, and, at the time of and immediately after
giving effect to such Borrowing and the application of the proceeds thereof, no
Default shall have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Borrower set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Borrowing with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

44



--------------------------------------------------------------------------------

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

(e) No Material Adverse Effect. No event which has or is reasonably likely to
have a Material Adverse Effect has occurred.

Each of the delivery of a Borrowing Request and the acceptance by any Borrower
of the proceeds of such Borrowing shall constitute a representation and warranty
by each Borrower that on the date of such Borrowing (both immediately before and
after giving effect to such Borrowing and the application of the proceeds
thereof) the conditions contained in Sections 4.02(b) to 4.02(e) have been
satisfied.

SECTION 4.03 Other Conditions to Borrowing. In addition to the conditions set
forth in Sections 4.01 and 4.02, the obligation of each Lender to make its Loan
comprising any Borrowing made after three months from the date of this Agreement
shall be subject to the receipt by the Facility Agent of a duly executed pledge
or share charge agreement covering the pledge of all the issued and outstanding
shares of each Borrower in favor of the Facility Agent as security for the
performance of the Secured Obligations.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Borrower warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each
Borrower will:

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Facility Agent
and each Lender:

(a) Annual Reports. As soon as available and in any event within ninety
(90) days after the end of each Fiscal Year, beginning with the Fiscal Year
ending December 31, 2007, the consolidated balance sheet of each Borrower as of
the end of such Fiscal Year, related consolidated statements of income,
stockholders’ equity and cash flow (if customarily prepared) for such Fiscal
Year, in comparative form with such financial statements as of the end of, and
for, the preceding Fiscal Year, and notes thereto, and for the Singapore
Borrower, within nine (9) months after the end of each Fiscal Year, such
accounts audited by PricewaterhouseCoopers or other independent public
accountants of recognized national standing satisfactory to the Facility Agent;

 

45



--------------------------------------------------------------------------------

(b) Quarterly Reports. As soon as available and in any event within forty five
(45) days after the end of each Fiscal Quarter of each Fiscal Year (other than
each Fiscal Quarter ending December 31), beginning with the Fiscal Quarter
ending September 30, 2007, the consolidated balance sheet of each Borrower as of
the end of such Fiscal Quarter and related consolidated statements of income and
cash flows (if customarily prepared) for such Fiscal Quarter and for the then
elapsed portion of the Fiscal Year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
Fiscal Year, all prepared in accordance with the Securities Act and accompanied
by a certificate of a Financial Officer of such Borrower stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows (if customarily
prepared) of such Borrower as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a) of this Section 5.01,
subject to year-end audit adjustments and the absence of footnotes;

(c) Financial Officer’s Certificate. Concurrently with any delivery of financial
statements under Sections 5.01(a) or 5.01(b), a Compliance Certificate
(A) certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (B) beginning with the Fiscal
Quarter ending September 30, 2007, setting forth computations in reasonable
detail satisfactory to the Facility Agent demonstrating compliance with the
covenants contained in Section 6.10;

(d) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(b), for the Fiscal Quarters
ending September 30 and March 31, a certificate from a Financial Officer of the
Administrative Borrower (i) certifying that the ratio of the book value of the
Collateral to the aggregate principal outstanding on the Loans as of the last
day of the relevant Fiscal Quarter is at least 1.10 and (ii) setting forth
computations in reasonable detail satisfactory to the Facility Agent
demonstrating compliance with clause (i) above;

(e) Budgets. Within sixty (60) days after the beginning of each Fiscal Year, a
budget for each Borrower in form reasonably satisfactory to the Facility Agent,
but to include balance sheets, statements of income and sources and uses of
cash, for each Fiscal Quarter of such Fiscal Year prepared in detail, prepared
in summary form, in each case, with appropriate presentation and discussion of
the principal assumptions upon which such budgets are based, accompanied by the
statement of a Financial Officer of each Borrower to the effect that the budget
of such Borrower is a reasonable estimate for the periods covered thereby and,
promptly when available, any significant revisions of such budget;

(f) Organizational Documents. Promptly provide copies of any Organizational
Documents of the Borrowers that have been amended or modified in accordance with
the terms hereof; and

(g) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Borrower, or compliance with the terms of any Loan Document, as the Facility
Agent or any Lender may reasonably request, except to the extent that disclosure
of the information would violate any Requirement of Law or breach any duty of
confidentiality.

 

46



--------------------------------------------------------------------------------

SECTION 5.02 Litigation and Other Notices. Furnish to the Facility Agent and
each Lender written notice of the following promptly (and, in any event, within
ten (10) Business Days after the occurrence thereof):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;

(d) the occurrence of a Casualty Event; and

(e) the incurrence of any material Lien (other than Permitted Liens) on, or
claim asserted against any of the Collateral reasonably expected to have a
Material Adverse Effect on the value of the Collateral taken as a whole.

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the Intellectual Property material to
the conduct of its business;

(c) At all times maintain, preserve and protect all property material to the
conduct of such business and keep such property in good repair, working order
and condition (other than wear and tear occurring in the ordinary course of
business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.04 Insurance.

(a) Generally. Procure and maintain all insurance policies required in Schedule
5.04(a).

(b) Requirements of Insurance. All such property insurance policies shall
(i) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least fifteen (15) days
after receipt by the Collateral Agent of written notice thereof, and (ii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause. All such insurance policies shall (i) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, and (ii) be reasonably satisfactory
in all other respects to the Collateral Agent.

 

47



--------------------------------------------------------------------------------

(c) Notice to Agents. Notify the Facility Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Borrower; and promptly deliver to the Facility Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

(d) Broker’s Certificate. Promptly upon every renewal of the insurance policies
required under Schedule 5.04(a) but no less frequently than annually, deliver to
the Facility Agent, the Collateral Agent and the Lenders a certificate from an
insurance Broker of the Borrowers evidencing that all insurance policies
required to be procured and maintained under this Agreement are in full force
and effect.

SECTION 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its Indebtedness and other obligations promptly
and in accordance with their terms and pay and discharge promptly when due all
Taxes, imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien or deemed trust other than a Permitted Lien
upon such properties or any part thereof; provided that such payment and
discharge shall not be required with respect to any such Tax so long as (i)(A)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable
Borrower shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP and (B) such
contest operates to suspend collection of the contested obligation, Tax and
enforcement of a Lien or deemed trust other than a Permitted Lien and (ii) the
failure to pay could not reasonably be expected to result in a Material Adverse
Effect.

(b) Filing of Returns. Timely and correctly file all material Tax Returns
required to be filed by it (taking into account any extension of time to file
granted or obtained). Withhold, collect and remit all Taxes that it is required
to collect, withhold or remit.

SECTION 5.06 Maintaining Records; Access to Properties and Inspections; Annual
Meetings. Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and activities. Each
Borrower will permit any representatives designated by the Facility Agent or any
Lender to visit and inspect the financial records and the property of such
Borrower at reasonable times and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Facility Agent or any Lender to discuss the
affairs, finances, accounts and condition of any Borrower with the officers and
employees thereof and advisors therefor (including independent accountants), but
no more frequently than annually and at a cost to Borrowers not exceed the US
Dollar Equivalent of US$5,000 per inspection, unless an Event of Default has
occurred and is continuing.

SECTION 5.07 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.11.

 

48



--------------------------------------------------------------------------------

SECTION 5.08 Compliance with Laws; Material Agreements and Loan Documents.

(a) Comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and

(b) Pay and perform its obligations, and enforce all its rights and remedies,
under all Material Agreements, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.09 After-acquired Collateral; Collateral Book Value.

(a) Subject to this Section 5.09, with respect to any property acquired after
the Closing Date by any Borrower that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within thirty (30) days after the acquisition thereof) (i) execute and
deliver to the Facility Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Facility Agent or the Collateral Agent shall deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause any such Lien on
any Collateral to be duly perfected to the extent required by such Security
Document in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Facility Agent. Borrowers shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents (other than the
legal opinions) as the Facility Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Security Documents on any such after-acquired Collateral.

(b) Provide additional Collateral as may be required to cause the ratio of the
book value of the Collateral to the aggregate principal outstanding on the Loans
as of the last day of any Fiscal Quarter ending September 30 or March 31 to be
at least 1.10. If any additional Collateral is required in order to satisfy the
aforementioned ratio, Borrowers shall provide such additional collateral prior
to the timely delivery of the Compliance Certificate in accordance with
Section 5.01(d).

SECTION 5.10 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Facility Agent, the Collateral Agent or any Lender, at
Borrowers’ expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, such documentation, consents, authorizations, approvals and orders in
form and substance reasonably satisfactory to the Facility Agent and the
Collateral Agent as the Facility Agent and the Collateral Agent shall reasonably
deem necessary to perfect or maintain the Liens on the Perfection Collateral
pursuant to the Security Documents. Upon the exercise by the Facility Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to any Loan

 

49



--------------------------------------------------------------------------------

Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Facility Agent, the Collateral Agent or such Lender may reasonably require.

SECTION 5.11 Information Regarding Collateral. Not effect any change (i) in any
Borrower’s legal name or (ii) in the location of any Borrower’s registered
office, until it shall have given the Collateral Agent and the Facility Agent
not less than ten (10) days’ prior written notice. And with respect to (i) any
Borrower’s identity or organizational structure, or (ii) in any Borrower’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), not effect any change until (A) it shall
have given the Collateral Agent and the Facility Agent not less than thirty
(30) days’ prior written notice, or such lesser notice period agreed to by the
Collateral Agent, of its intention so to do, clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Facility Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Borrower
agrees to promptly provide the Collateral Agent with certified Organizational
Documents reflecting any of the changes described in the preceding sentence.
Each Borrower also agrees to promptly notify the Collateral Agent of any change
in the location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral is located
(including the establishment of any such new office or facility).

SECTION 5.12 Ranking of Loans.

(a) Ensure that at all times the Loans and all other claims of the Secured
Parties against the Borrower under the Loan Documents constitute direct,
unconditional, unsubordinated and secured obligations of the Borrowers and rank
at least pari passu in right of payment with all other Indebtedness of the
Borrowers and:

(i) pari passu in right of security with the other secured obligations; and

(ii) senior in right of security to all other Permitted Indebtedness,

in each case except for Indebtedness mandatorily preferred by law.

(b) If any Borrower receives a loan or inter-company advance from any of its
Affiliates, the relevant Borrower shall cause such Affiliate to promptly execute
a document under the terms of which such Affiliate confirms that the loan or
inter-company advance extended by such Affiliate to the Borrower shall be
considered as a “Subordinated Obligation” (as defined in Schedule 1.01(b)) and
be subject to the terms of subordination as set forth in Schedule 1.01(b).

SECTION 5.13 Pledge of Shares of Borrowers. Within three (3) months of the date
of this Agreement, take all action necessary and reasonably requested by the
Facility Agent to grant the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected legal mortgage (or equivalent) in all the
issued and outstanding shares of the

 

50



--------------------------------------------------------------------------------

Borrowers, as security for the performance of the Secured Obligations, together
with customary opinions from counsel to the pledgors, evidence of the pledgors’
authorization and such other certificates or documents as the Facility Agent may
reasonably request.

SECTION 5.14 Guarantee. Take all action necessary or reasonably requested by the
Facility Agent to cause the Guarantee to be in full force and effect.

SECTION 5.15 Process Agent. Within 30 days from the date of this Agreement,
deliver to the Facility Agent proof of the appointment of a process agent
pursuant to Section 10.09(e).

ARTICLE VI

NEGATIVE COVENANTS

Each Borrower warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders shall otherwise consent in writing, no
Borrower will:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness (excluding Indebtedness outstanding on the Closing
Date and listed in Schedule 6.01) which would cause the relevant Borrower to
breach the financial covenants set forth in Section 6.10. For the purposes of
this Agreement, “incur” means, with respect to any Indebtedness, to incur,
create, issue, assume, guarantee or otherwise become liable for or with respect
to, or become responsible for, the payment of, contingently or otherwise, such
Indebtedness. Indebtedness not prohibited under this Section 6.01 is referred to
as “Permitted Indebtedness.”

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, whether part of the
Collateral or otherwise, except the following (collectively, the “Permitted
Liens”):

(a) inchoate Liens for Taxes not yet due and payable and Liens for Taxes which
are being contested in good faith by appropriate proceedings diligently
conducted for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

(b) Liens in respect of property of any Borrower imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
which (i) do not in the aggregate materially detract from the value of the
property of such Borrower, (ii) do not materially impair the use thereof in the
operation of the business of such Borrower, and (iii) if they secure obligations
that are then due and unpaid and are not overdue by more than ninety (90) days,
are being contested in good faith by appropriate proceedings diligently
conducted for which adequate

 

51



--------------------------------------------------------------------------------

reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the relevant Borrower at such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Borrower shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings;

(f) Leases of the properties of any Borrower, in each case entered into in the
ordinary course of such Borrower’s business so long as such Leases are
subordinate in all respects to any applicable mortgages and do not, individually
or in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of any Borrower or (ii) materially impair the use (for
its intended purposes) or the value of the property subject thereto;

(g) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Borrower in the
ordinary course of business in accordance with the past practices of such
Borrower;

(h) Liens securing Permitted Indebtedness consisting of Purchase Money
Obligations; provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and do not encumber any other property of
any Borrower;

(i) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Borrower, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(j) Liens on property of a person existing at the time such Person is acquired
or merged with or into or consolidated with any Borrower to the extent permitted
hereunder (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon) and are no more favorable to
the lienholders than such existing Lien;

 

52



--------------------------------------------------------------------------------

(k) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(l) licenses of Intellectual Property granted by any Borrower in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Borrowers;

(m) Liens incurred in the ordinary course of business of any Borrower with
respect to obligations that do not in the aggregate exceed the US Dollar
Equivalent of US$2,000,000 at any time outstanding, so long as such Liens, to
the extent covering any Collateral, are junior to the Liens granted pursuant to
the Security Documents; and

(n) co-location or similar agreements entered into in the ordinary course of
business with Borrowers’ customers for the use of Internet Data Centers.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property which it intends
to use for substantially the same purpose or purposes as the property being sold
or transferred (a “Sale and Leaseback Transaction”) unless (i) such Borrower’s
lease obligations under such Sale and Leaseback Transaction constitute Permitted
Indebtedness and (ii) any Liens arising in connection with its use of such
property are permitted by Section 6.02.

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any Person
(including, without limitation, intercompany loans), or purchase or acquire any
stock, bonds, notes, debentures or other obligations or securities of, or any
other interest in, or make any capital contribution to, any other Person, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract (all of the foregoing, collectively, “Investments”), except
that the following shall be permitted (collectively, “Permitted Investments”):

(a) Investments outstanding on the Closing Date and identified on Schedule
6.04(a), including any extensions or renewals of such investments (including the
change to the form of any such Investments from loans to capital contributions
or capital contributions to loans);

(b) the Borrowers may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

(c) Hedging Obligations so long as the Indebtedness associated therewith is
Permitted Indebtedness;

 

53



--------------------------------------------------------------------------------

(d) Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(e) Investments made or held by any Borrower as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;
and

(f) Investments resulting from transactions not prohibited by Section 6.05 or
Section 6.07 or Investments acquired in connection with such transactions;

(g) Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business;

(h) Investments permitted by the investment policy adopted by Guarantor’s Board
of Directors in effect as of the date hereof;

(i) Investments by one Borrower in another Borrower (including intercompany
loans from one Borrower to another Borrower) for the purpose of repaying the
Loans;

(j) Investments consisting of intercompany loans (including advances for working
capital) to Affiliates in an aggregate amount not to exceed the US Dollar
Equivalent of US$5,000,000 at any time outstanding; and

(k) other Investments in an aggregate amount not to exceed the US Dollar
Equivalent of US$5,000,000 at any time outstanding.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment or in the form of cash or Cash
Equivalents to Borrowers.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following shall be
permitted:

(a) Asset Sales in compliance with Section 6.06; and

(b) acquisitions in compliance with Section 6.07.

SECTION 6.06 Asset Sales. Effect any Asset Sale, agree to effect any Asset Sale,
or effect or agree to effect any conveyance, sale, lease, sublease, assignment,
transfer or other disposition of any property outside the ordinary course of
business, except that the following shall be permitted:

(a) (i) disposition of used, worn out, obsolete or surplus property by any
Borrower in the ordinary course of business; (ii) any sales or other
dispositions of worn-out or obsolete Equipment or Equipment no longer used by
any Borrower in the ordinary course of Business; and (iii) the abandonment or
other disposition of Intellectual Property that is, in the reasonable judgment
of the applicable Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Borrowers;

 

54



--------------------------------------------------------------------------------

(b) the issuance of Equity Interests;

(c) leases or sub-leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(d) Investments in compliance with Section 6.04;

(e) the sale by any Borrower of Inventory in the ordinary course of business,
the sale by any Borrower of obsolete or discontinued Inventory;

(f) sales or dispositions of property by one Borrower to another Borrower;

(g) the sale of assets relating to the EMS Business of the Singapore Borrower
for cash or Cash Equivalents; and

(h) Sale and Leaseback Transactions pursuant to Section 6.03.

SECTION 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of
related transactions) all or substantially all of the property (whether tangible
or intangible) of any Person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:

(a) acquisitions of up to an aggregate amount of the US Dollar Equivalent of
US$5,000,000 for each Fiscal Year;

(b) Investments in compliance with Section 6.04;

(c) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents; and

(d) mergers and consolidations in compliance with Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.09 or
Section 5.10, as applicable.

SECTION 6.08 Restricted Payments. Authorize, declare or pay, directly or
indirectly, any Restricted Payments, provided that if no Event of Default shall
have occurred and be continuing:

(a) principal and interest payments on loans received by a Borrower from an
Affiliate of Borrowers prior to the date of this Agreement for the purpose of
(i) bridging the funding of Capital Expenditures incurred by either Equinix
Japan or Equinix Singapore in connection with the expansion of either Borrower’s
Internet Data Centers and pursuant to the Wah Loon Construction Contract and the
Kajima Construction Contract, or (ii) bridging the funding of Other Expansion
Costs may be made by such Borrower; and

(b) principal and interest payments on loans received by a Borrower from an
Affiliate of Borrowers may be made by such Borrower if (i) no Default or Event
of Default would occur or be reasonably likely to occur as a result of such
payment, and (ii) the Free Cash Flow of the relevant Borrower from the most
recently ended Fiscal Quarter (after adjustments for estimated Capital
Expenditures and debt service payments for the next Fiscal Quarter) is positive.

 

55



--------------------------------------------------------------------------------

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Borrower (excluding
management services arrangements with Equinix Asia Pacific Private, Ltd.), other
than on terms and conditions at least as favorable to such Borrower as would
reasonably be obtained by such Borrower at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate.

SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as of the end
of any Fiscal Quarter during any period set forth in the table below, to exceed
the ratio set forth opposite such period in the table below:

 

Period

  

Leverage Ratio

January 1, 2008 – December 31, 2008

   4 to 1.0

January 1, 2009 – December 31, 2009

   3.50 to 1.0

January 1, 2010 and thereafter

   3.00 to 1.0

(b) Minimum Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio, for any Test Period ending during any period set forth in the table
below, to be less than the ratio set forth opposite such period in the table
below:

 

Period

  

Interest Coverage Ratio

July 1, 2007 – December 31, 2008

   5.00 to 1.0

January 1, 2009 and thereafter

   10.00 to 1.0

(c) Minimum Consolidated EBITDA. Permit the Consolidated EBITDA of the Borrowers
(taken as a whole), for any Test Period ending during any period set forth in
the table below, to be less than the amount set forth opposite such period in
the table below:

 

Period

  

Consolidated EBITDA (in US Dollar Equivalent)

July 1, 2007 – December 31, 2007

   US$1,900,000

January 1, 2008 – December 31, 2008

   US$4,200,000

January 1, 2009 – December 31, 2009

   US$8,000,000

January 1, 2010 and thereafter

   US$10,000,000

 

56



--------------------------------------------------------------------------------

(d) Testing. Compliance by each of the Borrowers with the financial covenants
set forth in this Section 6.10 shall be tested as of each Fiscal Quarter, as set
forth in the Compliance Certificate to be delivered under Section 5.01(c).

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Subordinated Indebtedness (excluding payments permitted in
accordance with Section 6.08);

(b) amend or modify, or permit the amendment or modification of, any provision
of any Material Agreement in any manner that is materially adverse to the
interests of the Lenders; or

(c) terminate, amend or modify any of its Organizational Documents or any
agreement to which it is a party with respect to its Equity Interests (including
any stockholders’ agreement), or enter into any new agreement with respect to
its Equity Interests, other than any such amendments or modifications or such
new agreements which are not adverse in any material respect to the interests of
the Lenders.

SECTION 6.12 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders, unless such Subsidiary is a Permitted Investment or
acquisition permitted under Section 6.07.

SECTION 6.13 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP.

SECTION 6.14 Business. Engage (directly or indirectly) in any business other
than those businesses in which it is engaged on the Closing Date (or, in the
good faith judgment of the Board of Directors, which are substantially related
thereto or are reasonable extensions thereof).

SECTION 6.15 Fiscal Year. Change its Fiscal Year end to a date other than
December 31 or the Fiscal Quarters to a date other than
March 31, June 30, September 30 and December 31, except as required by GAAP.

 

57



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) Non-payment of Principal. Default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof (including a Principal Repayment Date) or at a date
fixed for prepayment (whether voluntary or mandatory) thereof or by acceleration
thereof or otherwise;

(b) Non-payment of Interest or Fees. Default shall be made in the payment of any
interest on any Loan or any Fee or any other amount (other than an amount
referred to in paragraph (a) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of three (3) Business Days;

(c) Misrepresentation. Any representation or warranty made or deemed made in or
in connection with any Loan Document or the Borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d) Specific Obligations. Default shall be made in the due observance or
performance by any Borrower of any covenant, condition or agreement contained in
Sections 5.02, 5.03(a), 5.07, 5.08(b), 5.09(b), 5.13 or in Article VI;

(e) Other Obligations. Default shall be made in the due observance or
performance by any Borrower of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (a), (b) or
(d) immediately above) and such default shall continue unremedied or shall not
be waived for a period of thirty (30) days after written notice thereof from the
Facility Agent to any Borrower;

(f) Cross-Default. Any Borrower or the Guarantor shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any Material Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Material Indebtedness or a trustee or other representative on its or
their behalf to cause, such Material Indebtedness to become due prior to its
stated maturity or become subject to a mandatory offer to purchase by the
obligor;

(g) Involuntary Insolvency. An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of any Borrower or the Guarantor or of a substantial part
of the property of any Borrower or the Guarantor under any bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or the Guarantor or for a substantial part of the property of

 

58



--------------------------------------------------------------------------------

any Borrower or the Guarantor; or (iii) the winding-up or liquidation of any
Borrower or the Guarantor; and such proceeding or petition shall continue
undismissed for forty-five (45) days or an order or decree approving or ordering
any of the foregoing shall be entered;

(h) Voluntary Insolvency. Any Borrower or the Guarantor shall (i) voluntarily
commence any proceeding or file any petition seeking relief under bankruptcy,
insolvency, receivership or similar law; (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in clause (g) above; (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or the Guarantor or for a substantial part of
the property of any Borrower or the Guarantor; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;

(i) Judgments. One or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of the US Dollar Equivalent of US$2,000,000 (to
the extent not covered by independent third-party insurance and if insurance
coverage is claimed, the relevant Borrower delivers a certificate signed by a
Financial Officer of such Borrower certifying that such Borrower reasonably
believes that the judgment or order is covered by insurance and that the
relevant insurer will pay such amounts in due course) shall be rendered against
any Borrower or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon properties of any Borrower to enforce any
such judgment;

(j) Non-completion of Construction. Failure to substantially complete
construction of the Internet Data Centers by Wah Loon Electrical Engineering
Pte. Ltd. and Kajima Corporation by December 31, 2008;

(k) Security. Any security interest and Lien purported to be created by any
Security Document in any Collateral shall cease to be in full force and effect,
or shall cease to give the Collateral Agent, for the benefit of the Secured
Parties, the Liens, rights, powers and privileges purported to be created and
granted under such Security Document (including a perfected first priority
security interest in and Lien on all of the Collateral thereunder (except as
otherwise expressly provided in such Security Document)) in favor of the
Collateral Agent, or shall be asserted by any Borrower not to be a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on the
Collateral;

(l) Loan Documents. Any Loan Document or any material provisions thereof shall
at any time and for any reason cease to be in full force or effect, or a
proceeding shall be commenced by any Borrower seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Borrower shall repudiate or deny any portion
of its liability or obligation for the Obligations;

(m) Site Leases. Any Site Lease shall cease to be in full force or effect or is
not renewed in a manner acceptable to the Facility Agent or any other Material
Agreement shall cease to be in full force or effect and such circumstances can
reasonably be expected to have a Material Adverse Effect;

 

59



--------------------------------------------------------------------------------

(n) Business Prohibition. Any Borrower shall be prohibited or otherwise
restrained from conducting the business theretofore conducted by it in any
manner that has or could reasonably be expected to result in a Material Adverse
Effect by virtue of any determination, ruling, decision, decree or order of any
court or Governmental Authority of competent jurisdiction; or

(o) Taking. Any portion of the Collateral shall be taken through condemnation,
nationalization, expropriation or seizure or the value of such property shall be
impaired through condemnation, which taking, impairment, nationalization,
expropriation or seizure could reasonably be expected to have a Material Adverse
Effect;

then, and in every such event (other than an event with respect to Guarantor or
any Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Facility Agent may, and at
the request of the Required Lenders shall, by notice to the Administrative
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to Guarantor or any Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Notwithstanding anything to the contrary contained herein, except as the
Required Lenders shall otherwise agree, the Facility Agent shall demand payment
of the Obligations and commence and pursue such other Enforcement Actions as the
Facility Agent in good faith deems appropriate within one hundred and twenty
(120) days (except with respect to Events of Default described in Sections
7.01(g) and 7.01(h), the Facility Agent shall take such Enforcement Actions as
it deems appropriate under the circumstances promptly upon receipt of notice)
after the date of the receipt by the Facility Agent of written notice executed
and delivered by the Required Lenders of an Event of Default, and requesting
that the Facility Agent commence Enforcement Actions.

SECTION 7.02 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

(a) First, to the payment of all of the Collateral Agent’s and its agents’ and
counsel’s reasonable costs and expenses, fees, commissions and taxes of such
sale, collection or other realization, and all expenses, liabilities and
advances made or incurred by the Collateral Agent in connection therewith and
all amounts for which the Collateral Agent is entitled to indemnification
pursuant to the provisions of any Loan Document, together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;

 

60



--------------------------------------------------------------------------------

(b) Second, to the payment of all of the other Secured Parties’ and their
agents’ and counsel’s reasonable costs and expenses of such sale, collection or
other realization and all costs, liabilities and advances made or incurred by
the other Secured Parties in connection therewith, together with interest on
each such amount at the highest rate then in effect under this Agreement from
and after the date such amount is due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon and any breakage, termination
or other payments under Hedging Agreements constituting Secured Obligations and
any interest accrued thereon; and

(e) Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the Borrowers or any of them or their successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 7.02, the Borrowers shall
remain liable, jointly and severally, for any deficiency.

SECTION 7.03 Remedies in Japan. Notwithstanding anything contained in
Section 10.04 to the contrary, in connection with the exercise of any remedies
with respect to Collateral located in Japan, each Lender agrees that, upon
request of the Collateral Agent, such Lender shall assign its respective Loan to
the Collateral Agent for the purpose of exercising such remedies on behalf of
all such Lenders. Any Lender which fails to make such assignment upon request
shall be deemed to have waived its rights regarding such remedies. Upon
completion of the exercise of such remedies, Collateral Agent shall re-assign to
each such Lender their respective loans, including the pro-rata proceeds of such
remedies. Borrowers hereby acknowledge and agree that, to the extent there is a
revision in Japanese Requirements of Law which permits Collateral Agent to act
as an agent, trustee or representative on behalf of all Lenders in the exercise
of such remedies, Borrowers will consent to any reasonable revisions in this
Agreement and the Loan Documents to permit Collateral Agent to act in such
capacity.

 

61



--------------------------------------------------------------------------------

ARTICLE VIII

THE FACILITY AGENT AND THE COLLATERAL AGENT

SECTION 8.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints ABN AMRO Bank N.V., to act on its behalf as the Facility Agent and,
with respect to Collateral located in Japan, to the fullest extent permitted by
existing or future Requirements of Law, and subject to the provisions of
Section 7.03, the Collateral Agent hereunder and under the other Loan Documents
and authorizes such Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agents by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Facility Agent, the
Collateral Agent and the Lenders, and no Borrower shall have rights as a third
party beneficiary of any of such provisions.

SECTION 8.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with a Borrower or any
Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to a Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (ii) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by a Borrower or a
Lender.

 

62



--------------------------------------------------------------------------------

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Facility Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 8.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Facility
Agent may presume that such condition is satisfactory to such Lender unless the
Facility Agent shall have received notice to the contrary from such Lender prior
to the making of such Loan. Each Agent may consult with legal counsel (who may
be counsel for Borrowers), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 8.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrowers, to
appoint a successor, which shall be a bank with offices in the United States and
Hong Kong, or an Affiliate of any such bank with offices in the United States
and Hong Kong. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within

 

63



--------------------------------------------------------------------------------

thirty (30) days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above provided that, if the Agent shall
notify Borrowers and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through an Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 10.03 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

SECTION 8.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender further represents and warrants that it has reviewed each document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

ARTICLE IX

NATURE OF BORROWERS’ OBLIGATIONS

SECTION 9.01 Nature of Obligations. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, it is understood and agreed by the
various parties to this Agreement that all Obligations to repay principal of,
interest on, and all other amounts with respect to, outstanding Loans
(including, without limitation, all fees, indemnities, taxes and other
Obligations in connection therewith or in connection with the related
Commitments) shall constitute the joint and several obligations of all of the
Borrowers. In addition to the direct obligations of the respective Borrowers
with respect to Obligations as described above, all of the Obligations referred
to above shall be guaranteed

 

64



--------------------------------------------------------------------------------

pursuant to, and in accordance with terms of, the Guarantee. Each Borrower
acknowledges and agrees that it is receiving direct benefits as a result of the
extensions of credit to them hereunder, and that the Lenders may proceed against
any or all the Borrowers with respect to any Obligations hereunder for the
payment in full thereof.

SECTION 9.02 Independent Obligation. With respect to the Obligations, the
obligations of each Borrower with respect thereto are independent of the
obligations of the other Borrower or the Guarantor, and a separate action or
actions may be brought and prosecuted against each Borrower, whether or not the
other Borrower or Guarantor is joined in any such action or actions. Each
Borrower waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to such Borrower shall, to the fullest extent
permitted by law, operate to toll the statute of limitations as to each
Borrower.

SECTION 9.03 Authorization. With respect to the Obligations, each Borrower
authorizes the Agents and the Lenders without notice or demand (except as shall
be required by applicable statute and cannot be waived), and without affecting
or impairing its liability hereunder, from time to time to: (a) exercise or
refrain from exercising any rights against any other Borrower or any guarantor
or others or otherwise act or refrain from acting; (b) release or substitute any
other Borrower, endorsers, guarantors or other obligors; (c) settle or
compromise any of the Obligations of any other Borrower or the Guarantor, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Borrower to its creditors other than the Lenders; (d) apply any
sums paid by any other Borrower or any other Person, howsoever realized to any
liability or liabilities of such Borrower or other Person regardless of what
liability or liabilities of such Borrower or other Person remain unpaid; and/or
(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower of any other Person.

SECTION 9.04 Reliance. It is not necessary for any Agent or any other Lenders to
inquire into the capacity or powers of any Borrower or any of its Subsidiaries
or the officers, directors, partners or agent acting or purporting to act on its
behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall constitute the obligations of the respective
Borrower hereunder.

SECTION 9.05 Contribution; Subrogation. No Borrower shall have any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until all Obligations
have been repaid in full.

SECTION 9.06 Waiver. Each Borrower waives any right to require any Agent or the
Lenders to (a) proceed against any other Borrower, the Guarantor or any other
party, (b) proceed against or exhaust any security held from other Borrower, the
Guarantor or any other party or (c) pursue any other remedy in any Agent’s or
the Lender’s power whatsoever. Each Borrower waives any defense based on or
arising out of any defense of any other Borrower, the Guarantor or any other
party other than payment in full in cash of the respective Obligations,
including, without limitation, any defense based on or arising out of

 

65



--------------------------------------------------------------------------------

the disability of any other Borrower, the Guarantor or any other party, or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower, in each case
other than as a result of the payment in full in cash of the respective
Obligations. The Agents and the Lenders may, at their election, foreclose on any
security held by any Agent or the Secured Parties by one or more judicial or
non-judicial sales, whether or not every aspect of any such sale is commercially
reasonable, or exercise any other right or remedy any Agent and the Lenders may
have against any Borrower or any other party, or any security, without affecting
or impairing in any way the liability of any Borrower hereunder except to the
extent the respective Obligations have been paid in full in cash. Each Borrower
hereunder, except to the extent of their respective Obligations, have been paid
in full in cash. Each Borrower waives, to the fullest extent permitted by law,
any defense arising out of any such election by any Agent and the Lenders even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of such Borrower against any other
Borrower or the Guarantor or party or any security.

SECTION 9.07 Subordinations. Any claim which any Borrower may have against any
other Borrower with respect to any payments to the Facility Agent or the
Lenders, hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

SECTION 9.08 Effective. The provisions of this Article IX shall remain in effect
until all of the Obligations shall have been paid in full.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 

(i)     if to Equinix Singapore or to Equinix Japan, to: 9 Temasek Boulevard
#17-02

Suntec Tower Two Singapore 038989

Attention: General Counsel

Tel No: (65) 6622-0100

Fax: (65) 6820-5001

 

66



--------------------------------------------------------------------------------

(ii)    copy for Guarantor, to:

Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attention: Treasurer

Fax: 1 (650) 513-7913

Email:mmock@equinix.com

with a copy to:

Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attention: General Counsel

Fax: 1 (650) 513-7913

(iii)  if to the Facility Agent or the Collateral Agent, to it at:

ABN AMRO Bank N.V.

One Raffles Quay (ORQ)

South Tower

Level 26

Singapore 048583

Attention: Yong Peck Yuen / Fessica Goh, Agency Asia

Fax: (65) 6518-6035 / (65) 6518-6012

(iv) if to a Lender, to it at its address (or telecopier number) set forth in
Schedule 1.01(a) or Schedule 1.01(c) as applicable.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may (subject to Section 10.01(d)) be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Facility Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender, as applicable, has notified the Facility Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Facility Agent, the Collateral Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including as set forth in
Section 10.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.

Unless the Facility Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt

 

67



--------------------------------------------------------------------------------

of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. (i) Each Borrower hereby agrees that it will provide to the
Facility Agent all information, documents and other materials that it is
obligated to furnish to the Facility Agent pursuant to this Agreement and any
other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new
Borrowing or other extension of credit (including any election of an interest
rate or interest period relating thereto), (B) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (C) provides notice of any Default under this Agreement or (D) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any borrowing or other extension of credit hereunder
(all such non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Facility Agent at karen.heng@sg.abnamro.com and
yann.leng.chew@sg.abnamro.com or at such other e-mail address(es) provided to
Administrative Borrower from time to time or in such other form, including hard
copy delivery thereof, as the Facility Agent shall require. In addition, each
Borrower agrees to continue to provide the Communications to the Facility Agent
in the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Facility Agent shall
require. Nothing in this Section 10.01 shall prejudice the right of the Agents,
any Lender or any Borrower to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.

(ii) To the extent consented to by the Facility Agent in writing from time to
time, Facility Agent agrees that receipt of the Communications by the Facility
Agent at its e-mail address(es) set forth above shall constitute effective
delivery of the Communications to the Facility Agent for purposes of the Loan
Documents; provided that Borrowers shall also deliver to the Facility Agent an
executed original of each Compliance Certificate required to be delivered
hereunder.

(iii) Notwithstanding the foregoing, Communications required to be delivered
pursuant to Sections 5.01(a), (b) or (e) (to the extent any such documents are
included in materials otherwise filed with the United States Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which the Guarantor post such
documents, or provides a link thereto on the Guarantor’s website on the Internet
at the Guarantor’s website address of www.equinix.com (or such other website
address as Borrowers may provide to the Facility

 

68



--------------------------------------------------------------------------------

Agent in writing from time to time); provided that: (x) to the extent the
Facility Agent is otherwise unable to receive any such electronically delivered
documents, Borrowers shall, upon request by the Facility Agent, deliver paper
copies of such documents to the Facility Agent, in number sufficient for each
Lender, until a written request to cease delivering paper copies is given by the
Facility Agent and (y) Borrowers shall notify the Facility Agent (by telecopier
or electronic mail) of the posting of any such documents or provide to the
Facility Agent by electronic mail electronic versions (i.e., soft copies) of
such documents.

(iv) Each Borrower further agrees that the Facility Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Facility Agent or any of
its Related Parties have any liability to the Borrowers, any Lender or any other
Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Facility Agent’s
transmission of communications through the Internet, except to the extent the
liability of such Person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Person’s gross negligence
or willful misconduct.

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender may have had
notice or knowledge of such Default at the time. No notice or demand on a
Borrower in any case shall entitle such Borrower or other Borrowers, to any
other or further notice or demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c) neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrowers and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Facility Agent, the
Collateral Agent (in the case of any Security Document) and each Borrower that
is a party thereto, in each case with the written consent of the Required
Lenders; provided that no such agreement shall be effective if the effect
thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant, Default or Event
of Default shall constitute an increase in the Commitment of any Lender);

 

69



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than interest pursuant to Section 2.07(d)), or reduce any Fees
payable hereunder, or change the form or currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan, or any scheduled date
of payment of or the installment otherwise due on the principal amount of any
Loan under Section 2.09, (B) change the amount of, waive or excuse any such
payment (other than waiver of any increase in the interest rate pursuant to
Section 2.07(d)), or (C) postpone the scheduled date of expiration of any
Commitment beyond the end of the Availability Period, in any case, without the
written consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by any Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release Guarantor, or limit its liability in respect of the Guarantee,
without the written consent of each Lender;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender;

(viii) change Sections 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Section 2.02(a), without the
written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c), without
the written consent of each Lender directly affected thereby;

(x) change the percentage set forth in the definition of “Required Lenders,” or
any other provision of any Loan Document (including this Section

 

70



--------------------------------------------------------------------------------

10.02(b)) specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent; and

(xi) change or waive any provision of this Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Arranger) may not be effected without the written consent of
the Arranger.

(c) Collateral. Without the consent of any other Person, the applicable Borrower
and the Facility Agent and/or Collateral Agent may (in its or their respective
sole discretion, or shall, to the extent required by any Loan Document) enter
into any amendment or waiver of any Loan Document, or enter into any new
agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrowers shall pay (i) all reasonable out of pocket
expenses incurred by the Facility Agent, the Collateral Agent and their
respective Affiliates (including the reasonable fees and charges of outside
counsel (but not internal) and disbursements of any counsel for the Facility
Agent and the Collateral Agent) in connection with the establishment of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendment, amendment and restatement, modification or waiver of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out of pocket expenses
incurred by the Facility Agent, the Collateral Agent or any Lender (including
the fees and charges of outside counsel (but not internal) and disbursements of
any counsel for the Facility Agent, the Collateral Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.03, or (B) in connection with the Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, and (iii) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Indemnification by Borrower. Each Borrower, jointly and severally, shall
indemnify the Facility Agent (and any sub-agent thereof), the Collateral Agent
(and any sub-agent thereof), and each Lender, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees,

 

71



--------------------------------------------------------------------------------

charges and disbursements of any counsel for any Indemnitee, and also including
(but subject to the limitations set forth in Section 2.15) Indemnified Taxes and
Other Taxes in respect of all of the foregoing) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or the
Guarantor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release or threatened release
of Hazardous Materials on, at, under or from any property owned, leased or
operated by any Borrower at any time, or any Environmental Claim related in any
way to any Borrower, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Borrower or the Guarantor, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (B) result from a claim brought by a
Borrower or the Guarantor against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if a
Borrower or the Guarantor has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under paragraphs (a) or (b) of
this Section 10.03 to be paid by it to the Facility Agent (or any sub-agent
thereof), the Collateral Agent, or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Facility Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Facility Agent (or any such sub-agent) or the Collateral
Agent (or any sub-agent thereof) in its capacity as such, or against any Related
Party of any of the foregoing acting for the Facility Agent (or any such
sub-agent) or the Collateral Agent (or any sub-agent thereof) in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.14. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
outstanding Loans and unused Commitments at the time.

(d) Waiver of Consequential Damages, etc. To the fullest extent permitted by
applicable Requirements of Law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

72



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 10.03 shall be payable not
later than five (5) Business Days after demand therefor.

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Facility Agent, the Collateral Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section 10.04, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section 10.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 10.04 (and any other attempted
assignment or transfer by any Borrower or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section 10.04 and, to the extent expressly contemplated hereby, the
other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

(i) if no Default or event of Default has occurred, the assigning Lender shall
provide the Administrative Borrower written notice of such assignment at least
ten (10) days before any such assignment, which notice shall indicate the amount
to be assigned and identify the relevant Eligible Assignee;

(ii) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Facility Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than the US Dollar
Equivalent of US$2,000,000, unless each of the Facility Agent and, so long as no
Default has occurred and is continuing, Borrowers otherwise consent (each such
consent not to be unreasonably withheld or delayed);

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned; and

 

73



--------------------------------------------------------------------------------

(iv) the parties to each assignment shall execute and deliver to the Facility
Agent an Assignment and Assumption, together with a processing and recordation
fee of US$3,500 (provided however that such fee shall not be required with
respect to an assignment to an Approved Fund). The Facility Agent and Lenders
shall have no duty to verify the authenticity of the signature appearing on an
Assignment and Assumption or any other written approval.

Subject to acceptance and recording thereof by the Facility Agent pursuant to
paragraph (c) of this Section 10.04, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

(c) Register. The Facility Agent, acting solely for this purpose as an agent of
Borrowers, shall maintain at one of its offices in Singapore a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and Borrowers, the Facility Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, the
Collateral Agent, and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Facility Agent, or any other Lender sell
participations to any Person (other than a natural person or any Borrower or any
of Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers, the Facility
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. In the event that any Lender sells participations in a Loan, such
lender shall maintain a register on which it enters the name of all participants
in the Loans held by it (the “Participant Register”). A Loan (and the Note, if
any, evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register. Any participant
of such Loan (and the Note, if any, evidencing the same) may be effected only by
the registration of such participation on the Participant Register. Any such
Participant Register shall be available for inspection by the Administrative
Borrower and the Facility Agent at any reasonable time and from time to time
upon reasonable prior notice.

 

74



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the selling Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a central monetary authority (including the Federal Reserve
Bank); provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In the case of any Lender that is a fund that
invests in bank loans, such Lender may, without the consent of any Borrower or
the Facility Agent, collaterally assign or pledge all or any portion of its
rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law.

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or the Guarantor in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable

 

75



--------------------------------------------------------------------------------

under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.12, 2.13 and 2.15
and Article X shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Facility Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Facility Agent and when the Facility Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, and each of their respective Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, or any such Affiliate to or for the credit or the account of any
Borrower or the Guarantor against any and all of the obligations of Borrowers or
the Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of a Borrower or the Guarantor may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, or their respective Affiliates may have. Each Lender agrees to
notify the Administrative Borrower and the Facility Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

76



--------------------------------------------------------------------------------

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

(b) Submission to Jurisdiction. Each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Facility Agent, or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

(e) Appointment of Process Agent. The Guarantor and each Borrower shall appoint,
without power of revocation, CT Corporation with address at 818 West Seventh
Street, Los Angeles, CA 90017 as their agent to accept and acknowledge on its
behalf service of any and all process which may be served in any action,
proceeding or counterclaim in any way relating to or arising out of this
Agreement.

SECTION 10.10 Waiver of Jury Trial. EACH BORROWER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO

 

77



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality.

(a) Each of the Facility Agent, Collateral Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to such party’s Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 10.12, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Borrowers and its obligations,
(vii) with the consent of the other non-disclosing parties or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 10.12 or (B) becomes available to the Facility Agent,
Collateral Agent or any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrowers or Guarantor.

(b) For purposes of this Section 10.12, “Information” means information that is
confidential, proprietary or otherwise not available to the public relating to
any of the Borrowers, Guarantor or their respective Subsidiaries received from
Borrowers, Guarantor or any of their respective Subsidiaries, other than any
such information that is available on a nonconfidential basis prior to
disclosure by Borrowers, Guarantor or any of their respective Subsidiaries,
provided that, in the case of information received from Borrowers, Guarantor or
any of their respective Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

78



--------------------------------------------------------------------------------

(c) Each Borrower agrees to maintain the confidentiality of the Loan Documents,
related term sheets, agency letters, commitment letters, any separate letter
agreements with respect to fees payable to the Facility Agent and such other
information or document relating to the preparation, negotiation, execution,
delivery and administration of the Loan Documents, unless otherwise required by
applicable Requirements of Law.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Facility Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name, address and tax
identification number of each Borrower and other information regarding each
Borrower that will allow such Lender or the Facility Agent, as applicable, to
identify each Borrower in accordance with the Act. This notice is given in
accordance with the requirements of the Act and is effective as to the Lenders
and the Facility Agent.

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Maximum Rate to the date
of repayment, shall have been received by such Lender.

SECTION 10.15 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Borrowers hereunder shall
be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Borrower;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Borrower;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

 

79



--------------------------------------------------------------------------------

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Borrowers.

SECTION 10.16 Judgment Currency.

(a) Each Borrower’s obligation hereunder and under the other Loan Documents to
make payments in the applicable Approved Currency (pursuant to such obligation,
the “Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Facility Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Facility Agent or such Lender under this Agreement or the other
Loan Documents. If, for the purpose of obtaining or enforcing judgment against
any Borrower in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the rate of exchange
(as quoted by the Facility Agent or if the Facility Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
the Facility Agent) determined, in each case, as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due,
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the rate of exchange for this Section 10.16,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 10.17 Administrative Borrower as Agent for the Borrowers.

(a) Appointment. Each Borrower, hereby irrevocably appoints Equinix Singapore as
the borrowing agent and attorney-in-fact for each Borrower which appointment
shall remain in full force and effect unless and until the Facility Agent shall
have received prior written notice signed by all of the Borrowers that such
appointment has been revoked and that another Borrower has been appointed as
Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide to the Facility Agent and
receive from the Facility Agent all notices with respect to Loans obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement and the other Loan Documents.

 

80



--------------------------------------------------------------------------------

(b) Reliance on Notices. The Facility Agent and each Lender shall be entitled to
rely conclusively on the Administrative Borrower’s authority to deliver on
behalf of the Borrowers all documents, notices, requests or certificates
required under or in connection with this Agreement until the Facility Agent
receives written notice to the contrary in accordance with Section 10.17(a). The
Borrowers hereby acknowledge and agree that the Facility Agent and each Lender
may conclusively rely on any and all documents, notices, requests or
certificates executed and delivered by the Administrative Borrower as if such
notices, requests or certificates were executed and delivered by an Authorized
Officer of the relevant Borrower.

[Signature Pages Follow]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EQUINIX SINGAPORE PTE. LTD. By:  

/s/ Ong Wee Gee

Name:   Ong Wee Gee Title:   Director EQUINIX JAPAN K.K. By:  

/s/ Lee Yau Tat

Name:   Lee Yau Tat Title:   Director



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as Facility Agent

By:  

/s/ Daniel P. de Blocq van Scheltinga

Name:   Daniel P. de Blocq van Scheltinga Title:  

Executive Director

Head of Asset Based Finance, Asia

By:  

/s/ Krishna Suryanarayanan

Name:   Krishna Suryanarayanan Title:  

Director, Asset Based Finance

ABN Amro Bank N.V., Hong Kong

ABN AMRO BANK N.V., as Arranger By:  

/s/ Daniel P. de Blocq van Scheltinga

Name:   Daniel P. de Blocq van Scheltinga Title:  

Executive Director

Head of Asset Based Finance, Asia

By:  

/s/ Krishna Suryanarayanan

Name:   Krishna Suryanarayanan Title:  

Director, Asset Based Finance

ABN Amro Bank N.V., Hong Kong

ABN AMRO BANK N.V., as Collateral Agent

By:

 

/s/ Daniel P. de Blocq van Scheltinga

Name:   Daniel P. de Blocq van Scheltinga Title:  

Executive Director

Head of Asset Based Finance, Asia

By:  

/s/ Krishna Suryanarayanan

Name:   Krishna Suryanarayanan Title:  

Director, Asset Based Finance

ABN Amro Bank N.V., Hong Kong



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., TOKYO BRANCH, as a Lender By:  

/s/ Shyong Lee

Name:   Shyong Lee Title:   Director By:  

/s/ Krishna Suryanarayanan

Name:   Krishna Suryanarayanan Title:  

Director, Asset Based Finance

ABN Amro Bank N.V., Hong Kong

ABN AMRO BANK N.V., SINGAPORE BRANCH, as a Lender By:  

/s/ Daniel P. de Blocq van Scheltinga

Name:   Daniel P. de Blocq van Scheltinga Title:  

Executive Director

Head of Asset Based Finance, Asia

By:  

/s/ Krishna Suryanarayanan

Name:   Krishna Suryanarayanan Title:  

Director, Asset Based Finance

ABN Amro Bank N.V., Hong Kong



--------------------------------------------------------------------------------

Execution Copy

 

--------------------------------------------------------------------------------

GUARANTEE

dated as of August 31, 2007

among

EQUINIX, INC. (“Guarantor”)

ABN AMRO BANK, N.V.,

as Facility Agent

and

ABN AMRO BANK, N.V.,

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

SECTION 1.01.

   Facility Agreement    1

SECTION 1.02.

   Other Defined Terms    1 ARTICLE II GUARANTEE

SECTION 2.01.

   Guarantee    2

SECTION 2.02.

   Guarantee of Payment    2

SECTION 2.03.

   No Limitations    3

SECTION 2.04.

   Agreement To Pay; Subrogation    5

SECTION 2.05.

   Warranties, Representations, Covenants and Agreements    6

SECTION 2.06.

   Indebtedness or Other Secured Obligations of Guarantor    8

SECTION 2.07.

   Senior Indebtedness    8

SECTION 2.08.

   Application of Payments    8 ARTICLE III INDEMNITY, SUBROGATION AND
SUBORDINATION

SECTION 3.01.

   Subrogation; Subordination    8

SECTION 3.02.

   Impairment of Subrogation Rights; Waivers of Rights Under the Anti-Deficiency
Rules    9

SECTION 3.03.

   Subordination    10 ARTICLE IV MISCELLANEOUS

SECTION 4.01.

   Notices    11

SECTION 4.02.

   Waivers; Amendment    11

SECTION 4.03.

   Successors and Assigns    11

SECTION 4.04.

   Survival of Agreement    12

SECTION 4.05.

   Counterparts; Effectiveness; Several Agreement    12

SECTION 4.06.

   Severability    12

SECTION 4.07.

   Right of Set-Off    12

SECTION 4.08.

   Governing Law; Jurisdiction; Consent to Service of Process    13

SECTION 4.09.

   Waiver of Jury Trial    13

SECTION 4.10.

   Headings    14

SECTION 4.11.

   Termination or Release    14



--------------------------------------------------------------------------------

This GUARANTEE (“Guarantee”) dated as of August 31, 2007, among EQUINIX, INC.
(“Guarantor”), ABN AMRO Bank N.V. (“Facility Agent”) and ABN AMRO Bank N.V.
(“Collateral Agent”).

RECITALS:

 

(A) Equinix Singapore Pte Ltd. (“Equinix Singapore”) and Equinix Japan K.K.
(“Equinix Japan” and collectively with Equinix Singapore, and any “Additional
Borrowers” (as defined in the Facility Agreement referred to below) the
“Borrowers”), the financial institutions referred thereto as Lenders (the
“Lenders”), the Facility Agent and the Collateral Agent have entered into a
Facility Agreement dated as of August 31, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Facility Agreement”).

 

(B) The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Facility Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Guarantee.

 

(C) The Guarantor is the parent company of the Borrowers and will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Facility Agreement.

 

(D) The Guarantor is willing to execute and deliver this Guarantee in order to
induce the Lenders to extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Facility Agreement.

(a) Capitalized terms used in this Guarantee and not otherwise defined herein
have the meanings specified in the Facility Agreement.

(b) The rules of construction specified in Article I of the Facility Agreement
also apply to this Guarantee.

SECTION 1.02. Other Defined Terms. As used in this Guarantee, the following
terms have the meanings specified below:

“Code” means the United States Internal Revenue Code of 1986.

 

1



--------------------------------------------------------------------------------

“Controlled Group” means any Person or Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Securities Exchange
Act of 1934, together with all affiliates and associates (as defined in Rule
12b-2 under the Securities Exchange Act of 1934) thereof.

“Employee Benefit Plan” means an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under Part 3 of
Title I of ERISA or Section 412 of the Code and is either (a) maintained by any
Person or any member of a Controlled Group for employees of such Person or any
member of such Controlled Group or (b) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which such Person or any member of a Controlled Group
is then making or has any obligation to make contributions or, within the
preceding five plan years, has made or has had any obligation to make
contributions.

“ERISA Affiliate” means with respect to any Person, any trade or business
(whether or not incorporated) that, together which such person, is treated as a
single employer under Section 414 of the Code.

“Guarantee Parties” means the Borrowers and the Guarantor.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any company could
incur liability.

ARTICLE II

GUARANTEE

SECTION 2.01. Guarantee. The Guarantor unconditionally guarantees, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Secured Obligations. The Guarantor further agrees that the Secured
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. The Guarantor waives
presentment to, demand of payment from and protest to the Borrowers of any of
the Secured Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for non-payment.

SECTION 2.02. Guarantee of Payment. This is an irrevocable, absolute, continuing
guarantee of payment and performance. This Guarantee may not be revoked by
Guarantor and shall continue to be effective with respect to the Secured
Obligations arising or created after any attempted revocation by Guarantor and
after Guarantor’s dissolution (in which event this Guarantee shall be binding
upon Guarantor’s successors and assigns). It is the intent of Guarantor that the
obligations and liabilities of Guarantor hereunder are absolute and

 

2



--------------------------------------------------------------------------------

unconditional under any and all circumstances and that until the Secured
Obligations are fully, finally and indefeasibly satisfied, such obligations and
liabilities shall not be discharged or released in whole or in part, by any act
or occurrence which might, but for the provisions of this Guarantee, be deemed a
legal or equitable discharge or release of Guarantor. Each and every default in
payment of any amounts due or performance of any obligation required under this
Guarantee shall give rise to a separate cause of action hereunder, and separate
suits may be brought hereunder as each cause of action arises, or, in the
discretion of the Facility Agent, may be brought as a consolidated suit or
suits. The Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not merely of collection, and waives any right
to require that any resort be had by the Facility Agent or any other Secured
Party to any security held for the payment of the Secured Obligations, or to any
balance of any deposit account or credit on the books of the Facility Agent or
any other Secured Party in favor of the Borrowers or any other person.

SECTION 2.03. No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 4.12, the obligations of the Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Secured Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of the Guarantor hereunder shall
not be discharged or impaired or otherwise affected by:

(i) the failure of the Facility Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise;

(ii) any and all rescissions, waivers, extensions, restatements, supplements,
adjustments, indulgences, forbearances, compromises, amendments or modifications
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement;

(iii) the insolvency, bankruptcy, rearrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any of the Borrowers or
any other party at any time liable for the payment of all or part of the
indebtedness evidenced by the Facility Agreement or any Secured Obligations; or
any dissolution, consolidation or merger of any of the Borrowers or Guarantor,
or any sale, lease or transfer of any or all of the assets of any of the
Borrowers or Guarantor, or any changes in the ownership, partners or members of
any of the Borrowers or Guarantor;

 

3



--------------------------------------------------------------------------------

(iv) the invalidity, illegality or unenforceability of all or any part of the
indebtedness evidenced by the Facility Agreement or any Secured Obligations, or
any document or agreement executed in connection with the indebtedness evidenced
by the Notes or any Secured Obligations, for any reason whatsoever, including,
without limitation, the fact that the indebtedness evidenced by the Notes, or
any part thereof exceeds the amount permitted by law, the act of creating the
indebtedness evidenced by the Notes or any Secured Obligations or any part
thereof is ultra vires, the representatives executing the Notes or the other
Loan Documents or otherwise creating the indebtedness evidenced by the Notes or
any Secured Obligations acted in excess of their authority, the indebtedness
evidenced by the Notes violates applicable usury laws, Borrowers have valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the indebtedness evidenced by the Notes or any Secured Obligations wholly
or partially uncollectible from Borrower, the creation, performance or repayment
of the indebtedness evidenced by the Notes or any Secured Obligations is
illegal, uncollectible, legally impossible or unenforceable, or any of the other
Loan Documents pertaining to the indebtedness evidenced by the Notes or any
Secured Obligations are irregular or not genuine or authentic;

(v) the taking or accepting of any other security, collateral or guarantee, or
other assurance of the payment or performance, for all or any of the
indebtedness evidenced by the Notes or any of the Secured Obligations;

(vi) the release of any security held by the Facility Agent or any other Secured
Party for the Secured Obligations;

(vii) the failure of any Lender or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;

(viii) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the indebtedness evidenced by the Notes or the Secured Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guarantee in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
indebtedness evidenced by the Notes or the Secured Obligations;

(ix) any payment by Borrowers to Lender held to constitute a preference under
the Bankruptcy Code, or for any reason Lender is required to refund such payment
or pay such amounts to such Borrowers, or any other person;

 

4



--------------------------------------------------------------------------------

(x) any other action taken or omitted to be taken with respect to the Loan
Documents, the indebtedness evidenced by the Notes or the Secured Obligations,
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Secured Obligations;

(xi) any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations; or

(xii) any other act or omission that may or might in any manner or to any extent
vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Secured Obligations). The Guarantor expressly authorizes
the Secured Parties to take and hold security for the payment and performance of
the Secured Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of the Guarantor
hereunder.

(b) It is the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay and perform the Secured Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of all Secured Obligations.

SECTION 2.04. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Facility Agent or any other
Secured Party has at law or in equity against the Guarantor by virtue hereof,
upon the failure of the Borrowers to pay any Secured Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Facility Agent for distribution to the Secured
Parties in cash the amount of such unpaid Secured Obligation. It shall not be
necessary for any of the Lenders, in order to enforce such payment or
performance by Guarantor, first to institute suit or exhaust its remedies
against any of the Borrowers, or others liable to pay or perform such Secured
Obligations, or to enforce its rights against any security which shall ever have
been given to secure the Secured Obligations. The Lenders shall not be required
to mitigate damages or take any other action to reduce, collect or enforce the
indebtedness evidenced by the Notes or Secured Obligations. No set-off,
counterclaim, reduction, or diminution of any obligations, or any defense of any
kind or nature which Guarantor has or may hereafter have against Borrowers or
any of the Lenders shall be available hereunder to Guarantor. Upon payment by
the Guarantor of any sums to the Facility Agent as provided above, all rights of
the Guarantor against the Borrowers arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

 

5



--------------------------------------------------------------------------------

SECTION 2.05. Warranties, Representations, Covenants and Agreements. Guarantor
warrants and represents, as follows:

(i) It (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and as presently contemplated to be
conducted and to make the guarantee hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby and to own and lease its property and (c) is qualified and
in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect;

(ii) The transactions contemplated by this Guarantee have been duly authorized
by all necessary action on the part of the Guarantor. This Guarantee has been
duly executed and delivered by the Guarantor and constitutes, and each other
Loan Document to which the Guarantor is to be a party, when executed and
delivered by the Guarantor, will constitute, a legal, valid and binding
obligation of the Guarantor, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(iii) The transactions contemplated by this Guarantee (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect and (ii) consents, approvals, registrations, filings,
permits or actions the failure to obtain or perform which could not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate the
Organizational Documents of the Guarantor, (c) will not violate any Requirement
of Law, (d) will not violate or result in a default or require any consent or
approval under any indenture, agreement or other instrument binding upon the
Guarantor or its property, or give rise to a right thereunder to require any
payment to be made by the Guarantor, except those violations or defaults that
could not reasonably be expected to result in a Material Adverse Effect and
(e) will not result in the creation or imposition of any Lien on any property of
the Guarantor, except Liens created by the Loan Documents and Permitted Liens;

(iv) Guarantor has received, or will receive, direct or indirect benefit from
the making of this Guarantee, the making of the Loans and the entering into and
execution of the Loan Documents in connection therewith;

(v) The Guarantor assumes all responsibility for being and keeping itself
informed of the Borrowers’ financial condition and assets, and of all other
circumstances

 

6



--------------------------------------------------------------------------------

bearing upon the risk of nonpayment of the Secured Obligations, and the nature,
scope and extent of the risks that the Guarantor assumes and incurs hereunder,
and agrees that none of the Facility Agent or the other Secured Parties will
have any duty to advise the Guarantor of information known to it or any of them
regarding such circumstances or risks;

(vi) All financial statements concerning Guarantor which have been or will
hereafter be furnished by Guarantor or Borrowers to the Lenders pursuant to the
Loan Documents, have been or will be (a) prepared in accordance with GAAP
consistently applied (except as disclosed therein, to the extent Lender approves
such disclosure and in the case of clauses (a) and (b) with respect to any
unaudited quarterly financial statements, subject to the absence of footnotes
and normal year-end adjustments) and, (b) in all material respects, present
fairly the financial condition of the persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended;

(vii) Guarantor is not a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. Guarantor is not
in default under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other agreement or instrument to which it is a
party or by which it or any of its property is or may be bound, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default, except where such default could not reasonably be
expected to result in a Material Adverse Effect.

(viii) Each ERISA Affiliate of Guarantor has operated and administered each
Employee Benefit Plan in material compliance with ERISA. Guarantor is not an
Employee Benefit Plan and Guarantor’s assets do not constitute “plan assets” as
defined in U.S. Department of Labor regulations under ERISA. No actions, suits
or claims under any laws and regulations promulgated pursuant to ERISA are
pending or, to Guarantor’s knowledge, threatened against Guarantor. Guarantor
has no knowledge of any material liability incurred by Guarantor which remains
unsatisfied for any taxes or penalties with respect to any Employee Benefit Plan
or any Multiemployer Plan, or of any lien which has been imposed on Guarantor’s
assets pursuant to section 412 of the Code or sections 302 or 4068 of ERISA. The
Loans, the execution, delivery and performance of the Loan Documents and the
transactions contemplated by this Guarantee are not a non-exempt prohibited
transaction under ERISA. Guarantor is an “operating company” as defined in U.S.
Department of Labor regulations under ERISA;

(ix) As of the date hereof, and after giving effect to this Guarantee and the
contingent obligations evidenced hereby, Guarantor is and expects to be solvent
at all times, and has and expects to have assets at all times which, fairly
valued, exceed its obligations, liabilities and debts, and has and expects to
have property and assets at all times sufficient to satisfy and repay its
obligations and liabilities; and

 

7



--------------------------------------------------------------------------------

(x) As of the date hereof, (a) there is no litigation, governmental
investigation or arbitration pending or, to Guarantor’s knowledge, threatened
against Guarantor which seeks to enjoin the consummation of the matters
contemplated hereby or, except as set forth on Schedule 3.08 of the Facility
Agreement, if adversely determined, could reasonably be expected to have a
Material Adverse Effect on Guarantor; (b) there are no judgments outstanding
against Guarantor that could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect; and (c) no
petition in bankruptcy, whether voluntary or involuntary, or assignment for the
benefit of creditors, or any other action involving debtors’ and creditors’
rights has ever been filed under the laws of the United States of America or any
state thereof, or to Guarantor’s knowledge, threatened, by or against Guarantor.

SECTION 2.06. Indebtedness or Other Secured Obligations of Guarantor. If
Guarantor is or becomes liable for any Indebtedness owed by Borrowers to any of
the Lenders by endorsement or otherwise than under this Guarantee, such
liability shall not be in any manner impaired or affected by this Guarantee, and
the rights of the Lenders hereunder shall be cumulative of any and all other
rights that each Lender may ever have against Guarantor. The exercise by any
Lender of any right or remedy hereunder or under any other instrument or at law
or in equity shall not preclude the concurrent or subsequent exercise of any
other instrument or remedy at law or in equity and shall not preclude the
concurrent or subsequent exercise of any other right or remedy.

SECTION 2.07. Senior Indebtedness. All the obligations and liabilities of the
Guarantor hereunder constitute direct and unconditional obligations of the
Guarantor, and such obligations and liabilities rank, and (unless the Required
Lenders shall otherwise consent in writing) will rank, either pari passu in
right of payment with or senior to all other unsubordinated Indebtedness of the
Guarantor.

SECTION 2.08. Application of Payments. If, at any time, there is any
Indebtedness (or any portion thereof) of Borrowers to any of the Lenders which
is not guaranteed by Guarantor, any of the Lenders, without in any manner
impairing its rights hereunder, may, at its option, apply all amounts realized
by such Lender from collateral or security held by such Lender first to the
payment of such unguaranteed Indebtedness, with the remaining amounts, if any,
to then be applied to the payment of the Indebtedness guaranteed by Guarantor.

ARTICLE III

INDEMNITY, SUBROGATION AND SUBORDINATION

SECTION 3.01. Subrogation; Subordination. Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Secured Obligations
and the expiration and termination of the Commitments of the Lenders under the
Facility Agreement, Guarantor shall waive any claim and shall not exercise any
right or remedy, direct or indirect, arising by reason of any performance by it
of its guarantee in Section 2.01, whether by subrogation or otherwise, against
any Borrower or any other guarantor of any of the Secured Obligations or any
security for any of the Secured Obligations. Upon the indefeasible payment in
full of the Notes, the Guarantor shall have all rights of subrogation available
at law or in equity.

 

8



--------------------------------------------------------------------------------

SECTION 3.02. Impairment of Subrogation Rights; Waivers of Rights Under the
Anti-Deficiency Rules.

(a) Guarantor agrees that upon an Event of Default under the Loan Documents,
Lender may elect to foreclose either non-judicially or judicially against any
real or personal property security (including, without limitation, the
Collateral) it holds for the Secured Obligations, or any part thereof, or accept
an assignment of any such security in lieu of foreclosure, or compromise or
adjust any part of such obligations, or make any other accommodation with the
Borrowers, or exercise any other remedy against Borrowers or any collateral or
security. No such action by any Lender will release or limit the liability of
Guarantor to the Lenders, who shall remain liable under this Guarantee after the
action, even if the effect of that action is to deprive Guarantor of the right
to collect reimbursement from Borrowers or any other person for any sums paid to
Lender or Guarantor’s rights of subrogation, contribution or indemnity against
Borrowers or any other person. Without limiting the foregoing, it is understood
and agreed that on any foreclosure or assignment in lieu of foreclosure of any
collateral or security held by the Lenders, such security will no longer exist
and that any right that Guarantor might otherwise have, on full payment of the
Secured Obligations by Guarantor to the Lenders, to participate in any such
security or to be subrogated to any rights of the Lenders with respect to any
such security will be nonexistent; nor shall Guarantor be deemed to have any
right, title, interest or claim under any circumstances in or to any real or
personal property held by any Lender or any third party following any
foreclosure or assignment in lieu of foreclosure of any such security.

(b) Guarantor understands and acknowledges that if any Lender forecloses
judicially or non-judicially against any real property security for Borrowers’
obligations, such foreclosure could impair or destroy any right or ability that
Guarantor may have to seek reimbursement, contribution, or indemnification for
any amounts paid by Guarantor under this Guarantee.

(c) Guarantor intentionally, freely, irrevocably and unconditionally waives and
relinquishes all rights which may be available to it under any provision of
applicable law to limit the amount of any deficiency judgment or other judgment
which may be obtained against Guarantor under this Guarantee to not more than
the amount by which the unpaid Secured Obligations plus all other indebtedness
due from Borrowers under the Loan Documents exceeds the fair market value or
fair value of any real or personal property securing said obligations and any
other indebtedness due from Borrowers under the Loan Documents, including,
without limitation, all rights to an appraisement of, judicial or other hearing
on, or other determination of the value of said property. Guarantor acknowledges
and agrees that, as a result of the foregoing waiver, Lenders may be entitled to
recover from Guarantor an amount which, when combined with the value of any real
or personal property foreclosed upon by the Lenders (or the proceeds of the sale
of which have been received by the Lenders) and any sums collected by the
Lenders from Borrowers or other persons, might exceed the amount of the Secured
Obligations plus all other indebtedness due from Borrowers under the Loan
Documents.

 

9



--------------------------------------------------------------------------------

(d) Guarantor understands and agrees that the Lenders may have the ability to
pursue Guarantor for a judgment on the Secured Obligations without having first
foreclosed on the Collateral, that Lender may have the ability to sue Guarantor
for a deficiency judgment on the Secured Obligations after a non-judicial
foreclosure sale or, regardless of any election of remedies by Lender, if the
Secured Obligations or any of the other indebtedness of Borrowers to the Lender
under the Loan Documents is considered to have been provided by a vendor to a
buyer and to evidence part of the purchase price for the Collateral, and that
Lender may be able to recover from Borrowers an amount which, when combined with
the fair market value of the property acquired by Lender in a foreclosure sale
or the proceeds of the foreclosure sale received by Lender, might exceed the
amount of the Secured Obligations due and owing by Guarantor and the amounts
payable under the Loan Documents.

Notwithstanding the foregoing, nothing contained in this Guarantee shall in any
way be deemed to imply that any other state’s law other than the law of the
State of New York shall govern this Guarantee or the Facility Agreement in any
respect, including with respect to the exercise of Lender’s remedies under the
this Guarantee and the Facility Agreement, except as expressly set forth herein
or therein.

SECTION 3.03. Subordination.

(a) Notwithstanding any provision of this Guarantee to the contrary, all rights
of the Guarantor under Sections 3.01 and 3.02 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations. No failure on the part of the Borrower to make the payments
required by Sections 3.01 and 3.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of the Guarantor with respect to its obligations hereunder, and the
Guarantor shall remain liable for the full amount of the obligations hereunder.
Notwithstanding the foregoing, pursuant to Section 6.08 of the Facility
Agreement, so long as no Event of Default shall have occurred and be continuing,
Guarantor may receive from Borrowers payments or repayments of principal and
interest in relation to intercompany loans made by Guarantors to Borrowers for
the purpose of bridging the funding of Capital Expenditures incurred by either
Borrower prior to the date of the Facility Agreement in connection with the
expansion of either Borrower’s Internet Data Center.

(b) The Guarantor hereby agrees (i) that all now existing and hereafter arising
Indebtedness owing by either Borrower to the Guarantor is subordinated to the
extent and in the manner set forth in the “Terms of Subordination” set forth on
Schedule 1.01(b) to the Facility Agreement and (ii) to be bound by such “Terms
of Subordination” as a “Subordinated Party” (as defined therein). The Facility
Agent and the Collateral Agent agree that the indebtedness of the Borrowers to
the Guarantor is “Subordinated Indebtedness” for purposes of and as defined in
the Facility Agreement. Notwithstanding the foregoing, pursuant to Section 6.08
of the Facility Agreement, so long as no Event of Default shall have occurred
and be continuing, Guarantor

 

10



--------------------------------------------------------------------------------

may receive from Borrowers payments or repayments of principal and interest in
relation to intercompany loans made by Guarantors to Borrowers for the purpose
of bridging the funding of Capital Expenditures incurred by either Borrower
prior to the date of the Facility Agreement in connection with the expansion of
either Borrower’s Internet Data Center.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Facility Agreement. All communications and notices
hereunder to the Guarantor shall be given to it in care of the Borrowers as
provided in Section 10.01 of the Facility Agreement.

SECTION 4.02. Waivers; Amendment.

(a) No failure or delay by the Facility Agent, the Collateral Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Facility Agent, Collateral Agent, and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Guarantee or consent to any departure by any Guarantee Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Facility Agent, the Collateral
Agent or any Lender may have had notice or knowledge of such Default at the
time. No notice or demand on any Guarantee Party in any case shall entitle any
Guarantee Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Guarantee nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Facility Agent and the Guarantee Party or Guarantee Parties with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section [12.02] of the Facility Agreement.

SECTION 4.03. Successors and Assigns. Whenever in this Guarantee any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Guarantor or the Facility Agent that are
contained in this Guarantee shall bind and inure to the benefit of their
respective successors and assigns.

 

11



--------------------------------------------------------------------------------

SECTION 4.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guarantee Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guarantee or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Notes, regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Facility Agent, the Collateral Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Facility Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid.

SECTION 4.05. Counterparts; Effectiveness; Several Agreement. This Guarantee may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Guarantee by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Guarantee. This Guarantee shall become effective as to any
Guarantee Party when a counterpart hereof executed on behalf of such Guarantee
Party shall have been delivered to the Facility Agent and a counterpart hereof
shall have been executed on behalf of the Facility Agent, and thereafter shall
be binding upon such Guarantee Party and the Facility Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantee Party, the Facility Agent and the other Secured Parties and their
respective successors and assigns, except that no Guarantee Party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void) except as expressly
contemplated by this Guarantee or the Facility Agreement. This Guarantee shall
be construed as a separate agreement with respect to each Guarantee Party and
may be amended, modified, supplemented, waived or released with respect to any
Guarantee Party without the approval of any other Guarantee Party and without
affecting the obligations of any other Guarantee Party hereunder.

SECTION 4.06. Severability. Any provision of this Guarantee held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.07. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrowers or any other Guarantee
Party, any such notice being waived by the Borrowers and each Guarantee Party to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates to or for the credit or the account of the respective Guarantee
Parties against any and all obligations

 

12



--------------------------------------------------------------------------------

owing to such Lender and its Affiliates hereunder, now or hereafter existing,
irrespective of whether or not such Lender or Affiliate shall have made demand
under this Guarantee and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Borrowers and
the Facility Agent after any such set off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section 4.07
are in addition to other rights and remedies (including other rights of setoff)
that the Facility Agent and such Lender may have.

SECTION 4.08. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guarantee shall be governed by and construed in accordance with the
laws of the State of New York.

(b) The Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York City and of the United States District Court for
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guarantee or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee or any other Loan Document shall affect any right that
the Facility Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Guarantee or any other Loan Document against the
Guarantor, or its properties in the courts of any jurisdiction.

(c) Each of the Guarantee Parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guarantee or any other Loan
Document in any court referred to in paragraph (b) of this Section 4.08. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Guarantee irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Guarantee or
any other Loan Document will affect the right of any party to this Guarantee to
serve process in any other manner permitted by law.

SECTION 4.09. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

13



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 4.09.

SECTION 4.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Guarantee and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guarantee.

SECTION 4.11. Termination or Release.

(a) This Guarantee and the guarantee made herein shall terminate with respect to
all Secured Obligations when all the outstanding Secured Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Facility Agreement.

(b) The Guarantor shall automatically be released from its obligations hereunder
upon the consummation of any transaction permitted by the Facility Agreement as
a result of which the Guarantor ceases to be the parent company of the
Borrowers; provided that the Lenders shall have consented to such transaction
(to the extent required by the Facility Agreement) and the terms of such consent
did not provide otherwise.

(c) In connection with any termination or release pursuant to paragraph (a), the
Facility Agent shall execute and deliver to the Guarantor, at the Guarantor’s
expense, all documents that the Guarantor shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
this Section 4.11 shall be without recourse to or warranty by the Facility
Agent.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee as of
the day and year first above written.

 

EQUINIX, INC., as Guarantor By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer ABN AMRO BANK N.V., as
Facility Agent By:  

/s/ Daniel P. de Blocq van Scheltinga

Name:   Daniel P. de Blocq van Scheltinga Title:  

Executive Director

Head of Asset Based Finance, Asia

By:  

/s/ Krishna Suryanarayanan

Name:   Krishna Suryanarayanan Title:  

Director, Asset Based Finance

ABN Amro Bank N.V., Hong Kong

ABN AMRO BANK N.V., as Collateral Agent By:  

/s/ Daniel P. de Blocq van Scheltinga

Name:   Daniel P. de Blocq van Scheltinga Title:  

Executive Director

Head of Asset Based Finance, Asia

By:  

/s/ Krishna Suryanarayanan

Name:   Krishna Suryanarayanan Title:  

Director, Asset Based Finance

ABN Amro Bank N.V., Hong Kong